Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND

EXTENSION AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND EXTENSION AGREEMENT, dated as of
September 30, 2014 (this “Amendment”), is by and among MIDCOAST ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “Parent Borrower”), MIDCOAST
OPERATING, L.P., a Texas limited partnership (the “Opco Borrower” and, together
with the Parent Borrower, the “Borrowers”), the Subsidiary Guarantors, the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), a Swing Line Lender and
an L/C Issuer.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of November 13, 2013 (as heretofore
amended, supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, the Parent Borrower has requested that the Scheduled Maturity Date for
each Lender be extended to the date that is three years after the date hereof
(the “Extension”); and

WHEREAS, in connection with the Parent Borrower’s issuance of $75,000,000 in
aggregate principal amount of its 3.56% Series A Senior Notes due September 30,
2019, $175,000,000 in aggregate principal amount of its 4.04% Series B Senior
Notes due September 30, 2021 and $150,000,000 in aggregate principal amount of
its 4.42% Series C Senior Notes due September 30, 2024, pursuant to a note
purchase agreement dated as of even date herewith, and the guarantee of the
obligations thereunder by Opco Borrower and the Subsidiary Guarantors, the
Borrowers have requested that the Lenders amend, and the Lenders have agreed to
amend, the Credit Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment which are defined in the Credit Agreement, as
amended hereby (the “Amended Credit Agreement”), shall have the meanings
assigned to such terms in the Amended Credit Agreement. The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment.

SECTION 2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:

“Collateral Agency Agreement” means any collateral agency agreement,
intercreditor agreement or similar agreement by and among the Administrative
Agent and the holders of any Senior Notes (or any agent



--------------------------------------------------------------------------------

for the holders of any Senior Notes), governing, among other things, the pari
passu relationship of the Obligations and the obligations of the Loan Parties
with respect to the Senior Notes, in form and substance reasonably satisfactory
to the Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“First Amendment” means that certain Amendment No. 1 to Credit Agreement and
Extension Agreement dated as of September 30, 2014, by and among the Borrowers,
the Administrative Agent, the Lenders party thereto and the other parties
thereto.

“First Amendment Effective Date” means the closing date of the First Amendment.

“Intercompany Indebtedness” means any Indebtedness owing to any Loan Party, any
Subsidiary of any Loan Party or any Affiliate of any Loan Party by any Loan
Party or any Subsidiary thereof.

“Sanction” means any economic or trade sanction imposed or administered by the
United States Government (including, without limitation, those economic or trade
sanctions imposed or administered by the Office of Foreign Assets Control of the
United States Department of the Treasury), and any other economic or trade
sanction imposed or administered by any other sanctions authority of any
jurisdiction where any Borrower or any Subsidiary maintains assets or otherwise
engages in business (including, if applicable, those economic or trade sanctions
imposed or administered by the United Nations Security Council, the European
Union or Her Majesty’s Treasury).

“Senior Indebtedness” means the Obligations and any other Indebtedness of any
Loan Party (other than any Intercompany Indebtedness) that is not in any manner
subordinated in right of payment to the Obligations or any other Indebtedness of
any Loan Party.

“Senior Notes” means any senior notes issued by the Parent Borrower to financial
institutions or other institutional investors, or pursuant to capital market
transactions, which (a) as of the date of incurrence or issuance, as applicable,
have a maturity date of at least six months subsequent to the last occurring
Scheduled Maturity Date and (b) are not subject to any scheduled amortization of
principal prior to the date that is at least six months subsequent to the last
occurring Scheduled Maturity Date.

 

2



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is hereby further amended by:

 

  (i) adding the following sentence at the end of the definition of “Daily
Floating Eurodollar Rate”: “Notwithstanding anything to the contrary contained
herein, the Daily Floating Eurodollar Rate shall not, in any event, be less than
0.00%.”;

 

  (ii) adding the following sentence at the end of the definition of “Fixed
Period Eurodollar Rate”: “Notwithstanding anything to the contrary contained
herein, the Fixed Period Eurodollar Rate shall not, in any event, be less than
0.00%.”;

 

  (iii) amending and restating the following definitions in their respective
entireties as follows:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Loan Notice” means written or telephonic notice of (a) a Borrowing of Committed
Loans, (b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Committed Loans as the same Type, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A-1 or, if
requested by a Borrower, such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer, or if telephonic,
shall be immediately followed by written notice in such form; provided, any such
telephone notice shall be irrevocable when given notwithstanding that it is
required to be so confirmed in writing.

“Qualifying Subordinated Indebtedness” means (a) unsecured Indebtedness of a
Borrower or any other Loan Party owing to any Affiliate of a Borrower (other
than a Loan Party or an Unrestricted Subsidiary); provided that (i) such
Indebtedness has a maturity date of at least six months subsequent to the last
occurring scheduled maturity date of any

 

3



--------------------------------------------------------------------------------

Senior Indebtedness (including, without limitation, the Obligations),
(ii) interest accruing on such Indebtedness is, at the option of the borrower
thereunder, payable not in cash but in additional Indebtedness of like tenor and
term, (iii) no amortization of principal of such Indebtedness is scheduled prior
to the date that is at least six months subsequent to the last occurring
Scheduled Maturity Date, and (iv) no other Subsidiary of the Borrowers has any
Guarantee Obligation or other repayment obligation with respect thereto, or
(b) Indebtedness of a Borrower or any other Loan Party owing to an Affiliate of
a Borrower (other than a Loan Party or an Unrestricted Subsidiary) under (x) the
Financial Support Agreement and (y) the Working Capital Agreement; provided that
(i) such Indebtedness under the Working Capital Agreement has a maturity date of
at least six months subsequent to the last occurring scheduled maturity date of
any Senior Indebtedness (including, without limitation, the Obligations),
(ii) interest accruing on such Indebtedness may, if cash payments in respect of
such interest are not permitted under the subordination agreement referred to in
the final proviso of this definition and upon at least five (5) Business Days’
advance written notice from the obligor, be paid by such obligor not in cash but
in additional Indebtedness of like tenor and term, (iii) no amortization of
principal of such Indebtedness is scheduled prior to the date that is at least
six months subsequent to the last occurring Scheduled Maturity Date, and (iv) no
other Subsidiary of the Borrowers has any Guarantee Obligation or other
repayment obligation with respect thereto; provided further that, in the case of
each of clauses (a) and (b), such Indebtedness is expressly subordinated to the
Obligations pursuant to a subordination agreement substantially in the form of
Exhibit E hereto.

“Responsible Officer” means any of the president, chief financial officer, chief
accountant, controller, treasurer, assistant treasurer, secretary or assistant
secretary of any Loan Party, or any general partner thereof on its behalf or any
general partner of any such general partner or any sole member thereof, as the
case may be, and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of any Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of any Loan Party designated in or pursuant to an agreement between
such Loan Party and the Administrative Agent.

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2 or, if requested by a Borrower, such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer.

 

4



--------------------------------------------------------------------------------

(c) Section 2.02(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a) Each Borrowing (other than an L/C Borrowing), each conversion of Committed
Loans from one Type to the other, and each continuation of Committed Loans as
the same Type shall be made upon the relevant Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Notice. Each such Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m., New York
time, (i) three Business Days prior to the requested date of any such Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $10,000,000 or a whole multiple of $1,000,000 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
shall specify (i) whether the requesting Borrower is requesting a Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the requesting Borrower fails to specify a Type
of Committed Loan in a Loan Notice or if the requesting Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(d) Section 2.04(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b) Borrowing Procedures; Conversion to Base Rate. Each Swing Line Borrowing,
and each conversion of Swing Line Borrowings from one Type to the other, shall
be made upon the requesting Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative

 

5



--------------------------------------------------------------------------------

Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each Swing Line Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing or
conversion date, and shall specify (i) the amount to be borrowed or converted,
which shall be a minimum of $100,000, (ii) the requested borrowing or conversion
date, which shall be a Business Day, and (iii) whether the Loan is a Base Rate
Loan or a Daily Floating Eurodollar Rate Loan. Promptly after receipt by the
Swing Line Lender of any Swing Line Loan Notice requesting a Swing Line
Borrowing, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the requesting Borrower at its office by crediting the account
of such Borrower on the books of the Swing Line Lender in immediately available
funds. Each Swing Line Loan accruing interest at the Daily Floating Eurodollar
Rate shall continue to accrue interest as a Daily Floating Eurodollar Rate Loan
at the end of each of its Interest Period unless and until (i) a Borrower has
given notice of conversion to a Base Rate Loan in accordance with this
Section 2.04(b), or (ii) such Swing Line Loan is refinanced pursuant to
Section 2.04(c).

(e) The first sentence of Section 2.05(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Each Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans, in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent and received by the Administrative Agent not later
than 11:00 a.m., New York time, (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) one Business Day prior to any date
of prepayment of Base Rate Loans; (ii) any prepayment of Fixed Period Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.

 

6



--------------------------------------------------------------------------------

(f) Section 2.14(a) of the Credit Agreement is hereby amended by replacing the
reference in the first sentence thereof to “Closing Date” with “First Amendment
Effective Date”.

(g) Section 6.13 of the Credit Agreement is hereby amended by replacing the
reference to “(collectively, the “Collateral Agreements”)” in clause (a) thereof
with “(collectively, and together with the Collateral Agency Agreement, the
“Collateral Agreements”).

(h) Section 7.01(a) of the Credit Agreement is hereby amended by (i) deleting
the word “and” after clause (iv) thereof and (ii) adding the following as a new
clause (v):

(v) upon (or after, if applicable) the occurrence of a Springing Lien Trigger
Event, Liens on Springing Lien Collateral securing Indebtedness under any Senior
Notes on a pari passu basis with the Liens securing the Obligations, provided
that (x) such Indebtedness is not prohibited under Section 7.12, (y) the
Collateral Agency Agreement is in full force and effect and (z) the Obligations
are at all times secured pursuant to, and in accordance with, Section 6.13(a) on
at least an equal and ratable basis.

(i) Section 7.02(b)(vii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(vii) Dispositions in which: (i) the assets being disposed of are exchanged,
within 365 days following such Disposition, for replacement assets having a fair
market value, in the good faith opinion of the Parent Borrower, at least equal
to the then value of the asset, or if more than one asset, aggregate value of
the assets, being disposed, which are to be used in the business of the
Borrowers or a Subsidiary or (ii) the net cash proceeds thereof are
(A) reinvested (by means of replacement, acquisition, repair, improvement,
construction or development) within 365 days following such Disposition in one
or more assets useful, or to be used, in the business of the Borrowers or a
Subsidiary and/or (B) applied, within 365 days following such Disposition, to
the repayment or prepayment of any Senior Indebtedness (other than Intercompany
Indebtedness), provided in the case of this clause (B), the Borrowers (or any of
them, as applicable) prepay the Loans, if applicable (and permanently reduce the
Aggregate Commitments by the same amount) on at least a pro rata basis with the
repayment or prepayment, or offer of repayment or prepayment (whether or not
accepted), of such other Senior Indebtedness, or any combination of the
foregoing referred to in the preceding clauses (A) and (B).

 

7



--------------------------------------------------------------------------------

(j) Section 7.02(b)(viii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(viii) asset swaps with EEP or any of EEP’s Subsidiaries pursuant to the
reasonable requirements of such Loan Party’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to such Loan Party or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.

(k) Section 7.09 of the Credit Agreement is hereby amended by adding the
following proviso immediately before the period at the end of the first sentence
of such Section: “provided, further, that the proceeds of any equity
contribution or incurrence of Qualifying Subordinated Indebtedness made pursuant
to the foregoing proviso may not be applied to purchase or pay any Indebtedness
that is subordinated to the Obligations”.

(l) Section 7.10 of the Credit Agreement is hereby amended by adding the
following proviso immediately before the period at the end of the first sentence
of such Section: “provided, further, that the proceeds of any equity
contribution or incurrence of Qualifying Subordinated Indebtedness made pursuant
to the foregoing proviso may not be applied to purchase or pay any Indebtedness
that is subordinated to the Obligations”.

(m) Section 7.12(a)(ix) of the Credit Agreement is hereby amended by inserting
“or the Opco Borrower” after the initial reference to “Parent Borrower” therein.

(n) Section 7.12(a)(x) of the Credit Agreement is hereby amended by inserting
“and the Opco Borrower” after the reference to “Subsidiary Guarantors” therein.

(o) Section 7.13(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a) Prior to the date the Parent Borrower receives an Investment Grade Rating,
purchase, repay or prepay any subordinated Indebtedness or obligations under the
Support Agreements or other Financial Support Obligations, except that a Loan
Party may purchase, repay or prepay any Indebtedness subordinated to the
Obligations or obligations under the Support Agreements or other Financial
Support Obligations so long as (i) immediately after giving effect to such
purchase or payment, the Parent Borrower is in compliance with Sections 7.09 and
7.10, (ii) no Default or Event of Default has occurred and is continuing or
would result therefrom and (iii) such purchase or payment is made in compliance
with the terms of all applicable subordination agreements, intercreditor
agreements and collateral agency agreements (including, without limitation, the
Collateral Agency Agreement).

(p) There is hereby added to the Credit Agreement a new Section 7.14, which
shall read in its entirety as follows:

7.14 Sanctions. Use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of, or business with, any
individual or entity, or in any

 

8



--------------------------------------------------------------------------------

Designated Jurisdiction, that, at the time of such funding, is the subject of a
Sanction, or in any other manner that will result in a violation of a Sanction
by the Borrower or any Subsidiary or, to the knowledge of the Borrower or any
Subsidiary, by any other individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise).

(q) The first sentence of Section 9.01 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto, including, without limitation,
entering into the Collateral Agency Agreement on behalf of the Lenders and the
L/C Issuers. By their acceptance of the benefits of the Springing Lien
Collateral, each Lender and each L/C Issuer shall be deemed to have agreed to
the terms of the Collateral Agency Agreement.

(r) The last sentence of Section 10.02(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

In no event shall the Agent-Related Persons have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(s) There is hereby added to the Credit Agreement a new Section 10.21, which
shall read in its entirety as follows:

10.21 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby

 

9



--------------------------------------------------------------------------------

(including without limitation Assignment and Assumptions, amendments or other
modifications, Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, and the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, neither the
Administrative Agent nor any Borrower is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
it pursuant to procedures approved by it (for the avoidance of doubt, it being
agreed and acknowledged by each of Administrative Agent and each Borrower that
any manually executed document, or any manually executed signature page thereto,
transmitted by electronic transmission by facsimile or other electronic imaging
means (i.e., “pdf” or “tif”), does not constitute an “electronic signature” as
described in, or contemplated by, this paragraph).

(t) Exhibit E of the Credit Agreement is hereby amended and restated in its
entirety to be in the form attached hereto as Annex A.

SECTION 3. Extension of Scheduled Maturity Date. Each Lender party hereto hereby
(a) agrees to the Extension and (b) agrees that, effective as of the date
hereof, the Scheduled Maturity Date with respect to such Lender’s Commitment
shall be September 30, 2017. Notwithstanding anything to the contrary in
Section 2.14 of the Credit Agreement, the Extension shall be deemed to have been
effected pursuant to Section 2.14 of the Credit Agreement and, after giving
effect to this Amendment, the Parent Borrower shall have the right to request
additional one-year extensions of the Scheduled Maturity Date up to an
additional three times pursuant to, and in accordance with, Section 2.14 of the
Amended Credit Agreement. In addition, the parties hereto hereby agree and
acknowledge that November 13, 2016 shall remain the Scheduled Maturity Date for
each Lender that is not a party hereto.

SECTION 4. Representations and Warranties.

To induce the other parties hereto to enter into this Amendment, the Borrowers
represent and warrant that, as of the date hereof:

(a) both immediately before and after giving effect to this Amendment, all
representations and warranties of the Borrowers contained in Article V of the
Credit Agreement, and which are contained in any Loan Document furnished by any
Loan Party at any time under, or in connection with, this Amendment or the
Credit Agreement, are true and correct, except to the extent that such
representations and warranties specifically refer to a different date, in which
case they are true and correct as of such date and except that the
representations and warranties

 

10



--------------------------------------------------------------------------------

contained in clauses (a) and (b) of Section 5.05 of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Credit Agreement;

(b) both immediately before and after giving effect to this Amendment, no
Default or Event of Default exists;

(c) the execution, delivery and performance by each Loan Party of this Amendment
and the performance by such Loan Party of the Amended Credit Agreement and each
Loan Document to which such Loan Party is a party have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(i) violate the terms of any of the Loan Party’s Organization Documents,
(ii) result in any breach of, constitute a default under, or require, pursuant
to the express provisions thereof, the creation of any consensual Lien on the
properties of such Loan Party under, any Contractual Obligation to which such
Loan Party is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Loan Party or its property is subject, or
(iii) violate any Law, in each case with respect to the preceding clauses (i)
through (iii), which would reasonably be expected to have a Material Adverse
Effect;

(d) this Amendment and the Amended Credit Agreement constitute legal, valid and
binding obligations of each Loan Party, enforceable against such Loan Party in
accordance with their terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and

(e) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by any Loan Party by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, such Loan Party of this Amendment or the performance by, or
enforcement against, such Loan Party of the Amended Credit Agreement.

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective as
of the date first written above when, and only when,

(a) the Administrative Agent shall have received:

 

  (i) counterparts of this Amendment duly executed and delivered by the
Borrowers, the Subsidiary Guarantors, the Administrative Agent and the Required
Lenders;

 

  (ii)

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of the secretary or an assistant secretary of each Borrower
and the Subsidiary Guarantors, as the Administrative Agent may timely request to
establish the identities of and verify the authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment, including a certificate certifying

 

11



--------------------------------------------------------------------------------

  and attaching the resolutions adopted by each Borrower approving or consenting
to the Extension (or if the Borrowers’ resolutions delivered pursuant to
Section 4.01(a)(iii) of the Credit Agreement provided for the Extension,
certifying that such resolutions have not been amended, modified or rescinded
and remain in full force and effect);

 

  (iii) such evidence as the Administrative Agent may reasonably request to
verify that each Loan Party is duly organized or formed, validly existing and in
good standing in the jurisdiction where organized;

 

  (iv) a certificate dated as of the date hereof signed by a Responsible Officer
of the Parent Borrower (1) certifying as to the matters set forth in
Section 4(a) and Section 4(b) above and (2) attaching, and certifying that such
attachment is a true, correct and complete copy of, that certain Note Purchase
Agreement dated as of the date hereof (the “Note Purchase Agreement”), by and
among the Parent Borrower and the purchasers party thereto, duly executed and
delivered by the parties thereto and in form and substance reasonably
satisfactory to the Administrative Agent; and

 

  (v) counterparts of that certain Amended and Restated Subordination Agreement
by and among the Borrowers, the Loan Parties and EEP in favor of the
Administrative Agent and the other holders of Senior Indebtedness substantially
in the form of Annex A attached hereto; and

(b) the Parent Borrower shall have (i) paid all fees it has agreed to pay in
connection with this Amendment, including, without limitation, the fees set
forth in that certain letter dated August 12, 2014 from the Parent Borrower to
the Administrative Agent, and (ii) reimbursed or paid, to the extent timely
invoiced to, and reviewed by, the Parent Borrower, all out-of-pocket expenses
required to be reimbursed or paid by the Parent Borrower under the Credit
Agreement.

SECTION 6. Governing Law.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

SECTION 7. Counterparts.

This Amendment may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of a counterpart to this Amendment may be made by facsimile
or other electronic transmission in .pdf format.

 

12



--------------------------------------------------------------------------------

SECTION 8. Effect of Amendment.

From and after the effectiveness of this Amendment, each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall refer to the Amended Credit Agreement. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Administrative Agent or the Lenders under the Credit Agreement
or under any other Loan Document, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect (including, without limitation, each Subsidiary Guarantor’s obligations
under Article XI of the Amended Credit Agreement). This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 9. Confirmation of Loan Documents.

The terms, provisions, conditions and covenants of the Amended Credit Agreement
and the other Loan Documents remain in full force and effect and are hereby
ratified and confirmed in all respects, and the execution, delivery and
performance of this Amendment shall not, except as expressly set forth in this
Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, nothing contained herein shall be deemed (a) to constitute a waiver
of compliance or consent to noncompliance by any Loan Party with respect to any
term, provision, condition or covenant of the Credit Agreement or any other Loan
Document, (b) to prejudice any right or remedy that the Administrative Agent or
any Lender may now have or may have in the future under or in connection with
the Amended Credit Agreement or any other Loan Document or (c) to constitute a
waiver of compliance or consent to noncompliance by any Loan Party with respect
to the terms, provisions, conditions and covenants of the Amended Credit
Agreement and the other Loan Documents made the subject hereof. Each Loan Party
hereby represents and acknowledges that it has no claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of its
obligations thereunder.

SECTION 10. Headings.

Section and subsection headings in this Amendment are for convenience of
reference only, and are not part of, and are not to be taken into consideration
in interpreting, this Amendment.

SECTION 11. Entire Agreement.

THIS AMENDMENT, THE AMENDED CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date and year first above written.

 

BORROWERS:

MIDCOAST ENERGY PARTNERS, L.P.

a Delaware limited partnership,

as Parent Borrower

By:  

Midcoast Holdings, L.L.C.,

its General Partner

      By:  

/s/ Mark A. Maki

 

    Name:

    Title:

 

Mark A. Maki

Senior Vice President

MIDCOAST OPERATING, L.P.

a Texas limited partnership,

as Opco Borrower

By:   Midcoast OLP GP, L.L.C., its General Partner       By:  

/s/ Mark A. Maki

 

    Name:

    Title:

 

Mark A. Maki

Senior Vice President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: ENBRIDGE G & P (EAST TEXAS), L.P. ENBRIDGE PIPELINES
(EAST TEXAS), L.P. ENBRIDGE G & P (OKLAHOMA), L.P. ENBRIDGE PIPELINES (NORTH
TEXAS), L.P. ENBRIDGE G & P (NORTH TEXAS), L.P. ELTM, L.P. ENBRIDGE PIPELINES
(TEXAS GATHERING), L.P. ENBRIDGE MARKETING (NORTH TEXAS), L.P.

ENBRIDGE GATHERING (NORTH TEXAS) L.P.

 

ENBRIDGE LIQUIDS MARKETING (NORTH TEXAS) L.P.

ENBRIDGE PIPELINES (TEXAS LIQUIDS) L.P. By:   Enbridge Holdings (Texas Systems)
L.L.C., the General Partner, and as the General Partner, of each of the
foregoing listed entities   By:  

/s/ Mark A. Maki

  Name:   Mark A. Maki   Title:   President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

ENBRIDGE ENERGY MARKETING, L.L.C. By:  

/s/ Mark A. Maki

Name:   Mark A. Maki Title:   President MIDCOAST OLP GP, L.L.C. By:  

/s/ Mark A. Maki

Name:   Mark A. Maki Title:   Senior Vice President ENBRIDGE PIPELINES
(LOUISIANA LIQUIDS) L.L.C. By:  

/s/ Mark A. Maki

Name:   Mark A. Maki Title:   President

ENBRIDGE PIPELINES (OKLAHOMA)

TRANSMISSION L.L.C.

By:  

/s/ Mark A. Maki

Name:   Mark A. Maki Title:   President ENBRIDGE MARKETING (U.S.) L.P. By:  
Enbridge Marketing (U.S.) L.L.C.,   its General Partner   By:  

/s/ Mark A. Maki

  Name:   Mark A. Maki   Title:   President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent, Swing Line Lender, an L/C Issuer and a

Lender

By:  

/s/ James K.G. Campbell

Name:

Title:

 

James K.G. Campbell

Director

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Peter Kardos

Name:

Title:

 

Peter Kardos

Vice President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

CANADA BRANCH

as a Lender

By:  

/s/ Shehan J. De Silva

Name:

Title:

 

Shehan J. De Silva

Vice President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

Barclays Bank PLC,

as a Lender

By:  

/s/ Vanessa Kurbatskiy

Name:

Title:

 

Vanessa Kurbatskiy

Vice President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Alain Daoust

Name:

Title:

 

Alain Daoust

Authorized signatory

By:  

/s/ Michael Spaight

Name:

Title:

 

Michael Spaight

Authorized signatory

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Virginia Cosenza

Name:

Title:

 

Virginia Cosenza

Vice President

By:  

/s/ Andreas Neumeier

Name:

Title:

 

Andreas Neumeier

Managing Director

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A.

as a Lender

By:  

/s/ Juan Javellana

Name:

Title:

 

Juan Javellana

Executive Director

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.

as a Lender

By:  

/s/ Jeff Cobb

Name:

Title:

 

Jeff Cobb

Vice President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as a Lender

By:  

/s/ James D. Weinstein

Name:

Title:

 

James D. Weinstein

Managing Director

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Michael King

Name:

Title:

 

Michael King

Authorized Signatory

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as a Lender

By:  

/s/ Kevin Sparks

Name:

Title:

 

Kevin Sparks

Vice President

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

ANNEX A

Amended Exhibit E (Form of Intercompany Subordination Agreement)

[see attached]

 

Amendment No. 1 to Credit Agreement and Extension Agreement (MEP)



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED SUBORDINATION AGREEMENT

by

MIDCOAST ENERGY PARTNERS, L.P.,

MIDCOAST OPERATING, L.P.,

Other Credit Parties from time to time party hereto

and

ENBRIDGE ENERGY PARTNERS, L.P.,

Certain of its Subsidiaries and Affiliates from time to time party hereto

In favor of

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, and an L/C Issuer

Dated as of September 30, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 INTERPRETATION

     3   

1.1

 

Definitions

     3   

1.2

 

Terms Generally

     7   

1.3

 

Headings

     7   

1.4

 

Governing Law

     8   

1.5

 

Severability

     8   

1.6

 

Time of the Essence

     8   

ARTICLE 2 POSTPONEMENT AND SUBORDINATION OF PAYMENT

     8   

2.1

 

General Postponement and Subordination

     8   

2.2

 

Priority of Senior Indebtedness on Dissolution or Insolvency

     9   

ARTICLE 3 PRIORITY OF LIENS; LIEN SUBORDINATION

     9   

3.1

 

No Liens Prohibited by Credit Agreement; No Liens Securing Subordinated
Indebtedness Prior to Springing Lien Trigger Event

     9   

3.2

 

Relative Priorities

     11   

3.3

 

Bailment for Perfection of Certain Security Interests

     12   

3.4

 

Certain Agreements with Respect to Unenforceable Liens

     12   

ARTICLE 4 ENFORCEMENT OF RIGHTS AND REMEDIES

     13   

4.1

 

Exercise of Rights and Remedies

     13   

4.2

 

No Waiver by Senior Lenders

     13   

4.3

 

Automatic Release of Subordinated Liens

     13   

4.4

 

Insurance and Condemnation Awards

     14   

ARTICLE 5 NO INTERFERENCE

     14   

5.1

 

Prohibited Acts

     14   

5.2

 

Additional Agreements

     17   

5.3

 

Certain Additional Waivers by Subordinated Debt Parties

     19   

5.4

 

Permitted Actions

     19   

ARTICLE 6 ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER

     19   

6.1

 

Payment Over

     19   

6.2

 

Application of Payments

     20   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.3

 

Payment in Full on Senior Indebtedness

     20   

6.4

 

Legend on Subordinated Debt Instruments

     20   

ARTICLE 7 PERMITTED PAYMENTS

     20   

7.1

 

Permitted Payments

     20   

ARTICLE 8 SUBROGATION

     21   

8.1

 

Right of Subrogation and Related Restrictions

     21   

8.2

 

Transfer by Subrogation

     21   

ARTICLE 9 DEALINGS WITH OBLIGORS

     21   

9.1

 

Restricted Dealings by Subordinated Creditors

     21   

9.2

 

Permitted Dealings by Senior Lenders

     21   

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

     22   

10.1

 

Representations and Warranties

     22   

ARTICLE 11 CONTINUING SUBORDINATION

     23   

11.1

 

Continuing Subordination; Reinstatement

     23   

11.2

 

Other Obligations not Affected

     24   

11.3

 

Acknowledgment of Documentation

     24   

ARTICLE 12 NO LIABILITY; OBLIGATIONS ABSOLUTE

     24   

12.1

 

Information

     24   

12.2

 

No Warranties or Liability

     24   

12.3

 

Rights of Administrative Agent and Senior Lenders Not Affected

     25   

ARTICLE 13 GENERAL PROVISIONS

     25   

13.1

 

Notices

     25   

13.2

 

Amendments and Waivers

     25   

13.3

 

Assignment by Lenders

     26   

13.4

 

Effectiveness in Insolvency or Liquidation Proceedings

     26   

13.5

 

Assignment and Certain Other Actions by Subordinated Creditor

     27   

13.6

 

Further Assurances

     27   

13.7

 

Counterparts

     27   

13.8

 

Specific Performance

     27   

13.9

 

Waiver of Right to Trial by Jury

     27   

13.10

 

Obligor Acknowledgment

     28   

13.11

 

Beneficiaries

     28   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.12

 

Conflict with Collateral Agreements

     28   

13.13

 

Amendment and Restatement

     28   

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT made as of September 30, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), by MIDCOAST ENERGY PARTNERS, L.P., a Delaware
limited partnership (“MEP”), MIDCOAST OPERATING, L.P., a Texas limited
partnership (“Midcoast” and together with MEP, collectively, the “Borrowers” and
individually, a “Borrower”), the other Credit Parties (as defined below) party
hereto or from time to time party hereto, ENBRIDGE ENERGY PARTNERS, L.P., a
Delaware limited partnership (“EEP”), the subsidiaries and other affiliates of
EEP party hereto or from time to time party hereto (each an “EEP Affiliate” and
together with EEP and each of their respective successors and permitted assigns,
collectively, the “Subordinated Creditors” and individually, a “Subordinated
Creditor”), in favor of BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender, and an L/C Issuer, and the Senior Lenders (as defined below).

PRELIMINARY STATEMENT

Reference is made to (i) the Credit Agreement dated as of November 13, 2013 (as
it may be amended, restated, increased, renewed, refinanced, extended or
otherwise modified or supplemented from time to time, the “Credit Agreement”,
which term shall include any credit agreement entered into in replacement
thereof), among the Borrowers, the Subsidiary Guarantors (as defined in the
Credit Agreement), the lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender, and an L/C Issuer and
(ii) the Subordination Agreement dated as of November 13, 2013 (the “Original
Subordination Agreement”), which the parties now desire to amend and restate in
its entirety as set forth in this Agreement.

Reference is also made to (i) the Note Purchase Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Note Purchase Agreement”), among MEP, as the issuer, and the
purchasers party thereto, pursuant to which MEP has issued $75.0 million in
aggregate principal amount of its 3.56% Series A Senior Notes due September 30,
2019, $175.0 million in aggregate principal amount of its 4.04% Series B Senior
Notes due September 30, 2021, and $150.0 million in aggregate principal amount
of its 4.42% Series C Senior Notes due September 30, 2024 (such senior notes, as
amended, restated or otherwise modified from time to time, together with any
senior notes issued in substitution, replacement or exchange therefor, the
“Notes”) and (ii) the Subordination Agreement dated as of even date herewith, as
amended, restated, supplemented or otherwise modified from time to time (the
“NPA Subordination Agreement”), made by the Subordinated Creditors in favor of
the holders from time to time of the Notes.

RECITALS

WHEREAS, EEP and Midcoast, a borrower under the Credit Agreement, are parties to
(i) that certain Financial Support Agreement effective as of November 13, 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Financial Support Agreement”), pursuant to which EEP has
agreed, among other things, to continue to facilitate the provision of letters
of credit to Midcoast and its subsidiaries under EEP’s credit facilities and to
provide guarantees to Midcoast and its subsidiaries, each on the terms and
conditions set forth in the Financial Support Agreement, and (ii) that certain
Working Capital Loan Agreement effective as of November 13, 2013 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Working Capital Agreement” and, collectively with the Financial Support
Agreement, the “Support Agreements,” and individually, a “Support Agreement”)
pursuant to which EEP has agreed, among other things, to make revolving loans to
Midcoast, on the terms and conditions set forth in the Working Capital
Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, Midcoast and certain of its subsidiaries may from time to time owe
certain reimbursement obligations or other indebtedness to EEP under the Support
Agreements;

WHEREAS, the Credit Agreement permits each of Midcoast and MEP to, subject to
the terms and conditions set forth in the Credit Agreement, incur from time to
time additional Indebtedness that is pari passu with the Senior Indebtedness,
and EEP may choose to subordinate its rights and obligations under the Support
Agreements to any such additional pari passu Indebtedness pursuant to one or
more subordination agreements in favor of the holders of such additional pari
passu Indebtedness;

WHEREAS, Section 3(c) of the Financial Support Agreement and Section 29(c) of
the Working Capital Agreement generally provide, among other things, that
Midcoast may not, and shall not permit any of its affiliates to, grant or permit
any liens on any asset or property to secure the indebtedness and obligations
under the Credit Agreement, unless it and each of them has granted or
concurrently grants a lien to EEP on such asset or property to secure its
obligations under the Financial Support Agreement and the Working Capital
Agreement, respectively, on a second-priority basis, and, in scope, nature, type
of, but second priority to, the liens at any time, and from time to time,
granted, created, perfected and maintained to secure the indebtedness and
obligations under the Credit Agreement;

WHEREAS, upon the occurrence of a Springing Lien Trigger Event (as defined in
the Credit Agreement), Borrowers and the Subsidiary Guarantors shall grant
Administrative Agent for the benefit of the Senior Lenders a valid and perfected
first-priority security interest, subject only to Permitted Liens, in the
Springing Lien Collateral (each as defined in the Credit Agreement) to secure
the Obligations (as defined in the Credit Agreement) and, pursuant to the
respective Support Agreements, shall grant EEP a valid and perfected,
second-priority security interest in the same Springing Lien Collateral, junior
in all respects to the security interest granted in favor of the Administrative
Agent under the Credit Agreement;

WHEREAS, pursuant to Credit Agreement and related Loan Documents (as defined
below), the Borrowers and Subsidiary Guarantors (collectively, the “Obligors,”
and individually, an “Obligor”) will owe certain Senior Indebtedness (as defined
below) to the Senior Lenders, and it is a condition to the Senior Lenders’
willingness to enter into the Credit Agreement and related Loan Documents that,
among other things, (i) the Subordinated Creditors shall have subordinated their
right to payment to all indebtedness or obligations now or hereafter owed or
owing by the Obligors to the Subordinated Creditors under the Support Agreements
in the manner and to the extent provided in this Agreement, (ii) in the event a
Springing Lien Trigger Event occurs, the Senior Indebtedness shall be secured by
first-priority, duly-perfected liens on, and security interests against, the
Springing Lien Collateral, (iii) the Subordinated Indebtedness (as defined
herein) shall at all times be unsecured, except that if a Springing Lien Trigger
Event occurs and the Senior Lenders shall first have been granted a
first-priority, duly-perfected lien and security interest in and against the
Springing Lien Collateral, the Subordinated Creditor may at such time, and only
to the extent expressly permitted under the Support Agreements, receive a junior
priority lien and security interest in the same collateral to secure the
Subordinated Indebtedness, but all such liens and security interests shall be
subordinate and junior to all first-priority Liens and security interests
securing the Senior Indebtedness; and

WHEREAS, the Credit Agreement requires, among other things, that the parties
hereto set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the payment of the Senior Indebtedness
and the Subordinated Indebtedness and with respect to the common Collateral,
each as herein defined.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by the Subordinated Creditors and the
Obligors), and to induce the Senior Lenders to enter into the Credit Agreement
and related Loan Documents, from which Subordinated Creditors and Obligors will
receive benefit, the Obligors and the Subordinated Creditors hereby agree, for
the benefit of the Administrative Agent and the other Senior Lenders, as
follows:

ARTICLE 1

INTERPRETATION

1.1 Definitions

In this Agreement, including the preliminary statement and the recitals,
capitalized terms used herein, and not otherwise defined herein, shall have the
meanings attributed to such terms in the Credit Agreement. In addition, the
following terms shall have the following meanings:

“Administrative Agent” shall mean Bank of America, N.A., as the initial
Administrative Agent under the Credit Agreement, and its successors and assigns,
including any new Administrative Agent under any Refinancing of the Senior
Indebtedness.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Beneficiary” means, at each relevant time of determination, each of (a) the
holders of Senior Indebtedness and (b) the holders of Other Senior Indebtedness;
and in each case that any such holders or group thereof are represented by an
agent, shall also mean such agent for the benefit of such respective holders.

“Beneficiary Indebtedness” means, collectively, the Senior Indebtedness and the
Other Senior Indebtedness.

“Borrower” and “Borrowers” each shall have the meaning assigned to such term in
the introductory paragraph hereof.

“Collateral” shall have the meaning assigned to the term “Springing Lien
Collateral” in the Credit Agreement.

“Collateral Agreement” means, collectively, any and all collateral agency
agreements, intercreditor agreements or similar agreements with regard to the
Collateral, by and among the Administrative Agent and the other Beneficiaries
(or their agent representative(s)), in each case, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement hereof.

 

3



--------------------------------------------------------------------------------

“Credit Party” or “Credit Parties” shall have the meaning assigned to the
respective terms “Loan Party” and “Loan Parties” in the Credit Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 5.1 l
hereof.

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 5.1 l hereof.

“DIP Lenders” shall have the meaning assigned to such term in Section 5.1 l
hereof.

“Discharge of Senior Indebtedness” shall mean (a) indefeasible payment in full
in cash of all outstanding Obligations, (b) termination or expiration of all
Letters of Credit (other than Letters of Credit as to which arrangements
satisfactory to each L/C Issuer thereof, in its sole discretion, have been made)
and (c) termination of each Commitment and the reduction of the Aggregate
Commitments to zero.

“Discharge of Subordinated Indebtedness” shall mean payment in full of all
outstanding obligations under the Support Agreements, termination or expiration
of all letters of credit (other than letters of credit as to which arrangements
satisfactory to each letter of credit issuer thereof, in its sole discretion,
have been made) and guarantees thereunder, and termination of all obligations
and commitments thereunder and the reduction thereof to zero, provided such
payment, terminations, expiration, satisfactory arrangements and reduction
referred to in this definition are evidenced by a signed writing to such effect
by an authorized representative of each Subordinated Debt Party and delivered to
Administrative Agent and, provided, further, all payments or transfers received
by a Subordinated Debt Party on account of Subordinated Indebtedness constituted
Permitted Payments hereunder and were not otherwise prohibited by or in
violation of the Credit Agreement or this Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“EEP” shall have the meaning assigned to such term in the introductory paragraph
hereof.

“EEP Affiliates” shall have the meaning assigned to such term in the
introductory paragraph hereof.

“Enforcement Action” shall mean (a) an action, proceeding, or similar
undertaking with respect to the Collateral, or any portion thereof, (i) to
collect or to cause, in each case either directly or indirectly, whether from
the exercise of Control or otherwise, the payment of any Subordinated
Indebtedness from a Credit Party, (ii) to take from or for the account of any
Credit Party, by set-off, recoupment or in any other manner, the whole or any
part of any moneys or accounts which may now or hereafter be owing by or to any
Credit Party or (iii) to enforce or exercise, or seek to enforce or exercise,
any rights and remedies under any agreement or document in respect of the
Collateral, or any portion thereof, or under applicable law with respect to the
Collateral, (b) to exercise any put option or to cause any Credit Party to honor
any redemption or mandatory prepayment obligation under any agreement or
document in respect of Subordinated Indebtedness or (c) to take any action under
the provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to enforce, attach,
recover against, foreclose upon, take possession of or sell any Collateral.

“Equity Interests” shall have the meaning assigned to the term “Capital Stock”
in the Credit Agreement.

“Financial Support Agreement” shall have the meaning assigned to such term in
the recitals hereof.

 

4



--------------------------------------------------------------------------------

“Guarantors” shall have the meaning assigned to the term “Subsidiary Guarantors”
in the Credit Agreement.

“Impermissible Subordinated Debt Liens” shall have the meaning assigned to such
term in Section 3.1(c) hereof.

“Insolvency Proceeding” shall mean (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other Bankruptcy Law with respect to
any Credit Party or for property or assets of any Credit Party, (b) any
voluntary or involuntary appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for
property or assets of any Credit Party, (c) any voluntary or involuntary
dissolution, winding-up, readjustment or liquidation of any Credit Party, or
(d) a general assignment for the benefit of creditors by any Credit Party.

“Midcoast” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization in an
Insolvency Proceeding or other Proceeding (as defined below) that contravenes
the terms of this Agreement, including without limitation, any Plan of
Reorganization that does not provide for payments or distributions in respect of
the Senior Indebtedness (and any security thereof) to be made with the priority
specified herein or that seeks to make payments or distributions on account of
the Subordinated Indebtedness (or any security thereof) prior to the Discharge
of the Senior Indebtedness.

“Note Purchase Agreement” shall have the meaning assigned to such term in the
preliminary statement hereof.

“Notes” shall have the meaning assigned to such term in the preliminary
statement hereof.

“Obligor” and Obligors” each shall have the meaning assigned to such term in the
recitals hereof.

“Original Subordination Agreement” shall have the meaning assigned to such term
in the preliminary statement hereof.

“Other Pledged or Controlled Collateral” shall have the meaning assigned to such
term in Section 3.3 hereof.

“Other Senior Indebtedness” shall mean all Indebtedness (other than Senior
Indebtedness) that is not in any manner subordinate in right of payment of any
Beneficiary Indebtedness then outstanding (including the Obligations (as defined
in the Note Purchase Agreement)) and obligations arising under any applicable
definitive documentation governing such Indebtedness, including without
limitation and duplication, in each case, (a) Post-Petition Interest and (b) all
fees, costs, charges and expenses (including reasonable attorney fees, costs and
expenses), accrued or incurred after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in such Insolvency Proceeding,
which Indebtedness is incurred by the Obligors, or any of them, subject to the
terms and conditions set forth in the Credit Agreement, from time to time, and
for which a subordination agreement in form and substance substantially the same
as this Agreement, mutatis mutandis, has been executed and delivered by the
Subordinated Creditor and is in effect as of any date of determination. For the
avoidance of doubt, to the extent any payment with respect to any Other Senior
Indebtedness (whether by or on behalf of any Credit Party, as proceeds of
Collateral, enforcement of any Lien, right of setoff or otherwise) is declared
to be a fraudulent conveyance or a preference in any respect, set aside or
required to be paid to a debtor-in- possession, trustee, a creditor, any
Subordinated Debt Party, receiver or similar Person, then the

 

5



--------------------------------------------------------------------------------

obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the holders of such
Other Senior Indebtedness and each Subordinated Debt Party, be deemed to be
reinstated and outstanding as if such payment had not occurred.

“Permitted Payments” shall have the meaning assigned to such term in Section 7.1
hereof.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement or
agreement proposed in or in connection with any Insolvency Proceeding or other
Proceeding.

“Post-Petition Interest” shall mean interest (including interest at the Default
Rate) accrued or accruing (or which would, absent commencement of an Insolvency
Proceeding, accrue) after the commencement of any Insolvency Proceeding, whether
or not allowed or allowable in such Insolvency Proceeding.

“Proceeding” shall have the meaning assigned to such term in Section 2.2(a)
hereof.

“Pro Rata Basis” shall mean, at each relevant time of determination, with
respect to Beneficiary Indebtedness then held by a Beneficiary and
distributions, payments, turn overs, remittances and the like to such
Beneficiary as prescribed hereunder, an amount equal to the product of such
distributed, paid, turned over, remitted or otherwise delivered amounts
multiplied by a fraction, (a) the numerator of which is the then-outstanding
balance of the Beneficiary Indebtedness held by such Beneficiary, and (b) the
denominator of which is the then-outstanding balance of all Beneficiary
Indebtedness. It shall be the responsibility of MEP (and not any Subordinated
Debt Party) to calculate and designate in writing to each applicable
Subordinated Debt Party the applicable amount to be distributed, paid over,
turned over, remitted or otherwise transferred to a Beneficiary on a Pro Rata
Basis, and until the applicable Subordinated Debt Party has received such
written designation, at each applicable time, it shall not be required to make
such distribution, payment over, turn over, remittance or other transfer (unless
directed in writing by all Beneficiaries), provided, however, that any error
made by MEP in respect of such calculation or designation shall not relieve MEP
or any other Obligor of its obligations under any Beneficiary Indebtedness or of
such Subordinated Debt Parties of its obligations hereunder.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace, or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinanced”
“Refinances” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” shall mean Indebtedness that Refinances Senior
Indebtedness.

“Release” shall have the meaning assigned to such term in Section 4.3(a) hereof.

“Senior Indebtedness” shall have the meaning assigned to the term “Obligations”
in the Credit Agreement, together with (a) Post-Petition Interest and (b) all
fees, costs, charges, and expenses, including reasonable Attorney Costs, accrued
or incurred after the commencement of any Insolvency Proceeding, whether or not
allowed or allowable in such Insolvency Proceeding. For the avoidance of doubt,
to the extent any payment with respect to any Senior Indebtedness (whether by or
on behalf of any Credit Party, as proceeds of Collateral, enforcement of any
Lien, right of setoff or otherwise) is declared to be a fraudulent conveyance or
a preference in any respect, set aside or required to be paid to a debtor-in-
possession, trustee, a creditor, any Subordinated Debt Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Senior Lenders and each Subordinated Debt Party, be deemed to
be reinstated and outstanding as if such payment had not occurred.

 

6



--------------------------------------------------------------------------------

“Senior Lenders” means, collectively, Bank of America, N.A., as Administrative
Agent, Swing Line Lender, and an L/C Issuer, together with the lenders and other
L/C Issuers from time to time, and at each relevant time of determination, party
to the Credit Agreement.

“Subordinated Creditor” and “Subordinated Creditors” each shall have the meaning
set forth in the introductory paragraph hereof.

“Subordinated Debt Party” or “Subordinated Debt Parties” shall mean, at any
time, (a) each Subordinated Creditor, (b) each other Person to whom any of the
Subordinated Indebtedness (including indemnification obligations) is, or
hereafter may become, owed or owing, and (c) the successors and permitted
assigns of each of the foregoing.

“Subordinated Indebtedness” means the Indebtedness of each Credit Party owing to
any Affiliate (other than another Credit Party) under the Support Agreements.

“Support Agreements” shall have the meaning assigned to such term in the
recitals hereof.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

“Working Capital Agreement” shall have the meaning assigned to such term in the
recitals hereof.

1.2 Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified, (b) any reference herein (i) to any Person shall be construed to
include such Person’s successors and permitted assigns and (ii) to any Credit
Party shall be construed to include the Credit Party as debtor and
debtor-in-possession and any receiver or trustee for the Credit Party, as the
case may be, in any Insolvency Proceeding, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement, unless noted otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) all references
to the Senior Lenders include the Administrative Agent, each L/C Issuer and each
of the Lenders individually and any combination thereof.

1.3 Headings

The division of this Agreement into articles, sections, paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation hereof.

 

7



--------------------------------------------------------------------------------

1.4 Governing Law

This Agreement shall be governed by, and interpreted and construed in accordance
with, the laws of the State of New York. The Subordinated Debt Parties
irrevocably submit to the non-exclusive jurisdiction of the courts of the State
of New York and the United States Federal courts sitting in Southern District of
the State of New York, without prejudice to the rights of the Senior Lenders to
take proceedings in any other jurisdiction.

1.5 Severability

If any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect in any jurisdiction, it shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction or the validity,
legality or enforceability of any other provision of this Agreement.

1.6 Time of the Essence

Time shall be of the essence of this Agreement.

ARTICLE 2

POSTPONEMENT AND SUBORDINATION OF PAYMENT

2.1 General Postponement and Subordination

Except that any Subordinated Creditor may receive and retain Permitted Payments
solely to the extent expressly permitted under Section 7.1 below, until the
Discharge of Senior Indebtedness:

 

  a. each Subordinated Debt Party’s right to payment of the Subordinated
Indebtedness is hereby irrevocably made subject to and subordinate and junior in
right of payment to all of the Senior Lenders’ right to payment of the Senior
Indebtedness;

 

  b. the Subordinated Indebtedness shall be and is hereby irrevocably expressly
postponed and made subordinate in right of payment to the prior payment in full
in cash of the Senior Indebtedness and the Discharge of Senior Indebtedness;

 

  c. no Credit Party shall make or give, and no Subordinated Debt Party shall
accept, any payment, transfer or other thing of value, on account of the
Subordinated Indebtedness;

 

  d. no Subordinated Debt Party shall accept any repayment, prepayment or other
satisfaction of all or any portion of the Subordinated Indebtedness (whether in
cash, debt securities, Equity Interests, obligations, or other property); and

 

  e.

any payment or distribution of any kind or character, whether in cash, debt
securities, Equity Interests, obligations, or other property and whether or not
such payment or distribution is Collateral, proceeds of Collateral, or on
account of Collateral, which may be payable or deliverable in respect of the
Subordinated Indebtedness, or any Lien on Collateral, shall be paid or delivered
directly to the Administrative Agent (for application to the Senior
Indebtedness) and the other Beneficiaries (for application to the applicable
Other Senior Indebtedness), on a

 

8



--------------------------------------------------------------------------------

  Pro Rata Basis, and any such payments or distributions received by or
distributed to any Subordinated Debt Party shall be turned over to the
Administrative Agent (for application to the Senior Indebtedness) and the other
Beneficiaries (for application to the applicable Other Senior Indebtedness), on
a Pro Rata Basis.

2.2 Priority of Senior Indebtedness on Dissolution or Insolvency

 

  a. Notwithstanding anything contained herein to the contrary, in the event of
an Insolvency Proceeding or other similar proceeding (a “Proceeding”) relating
to a Credit Party, or any of its property (whether voluntary or involuntary,
partial or complete), or any other marshaling of the assets and liabilities of a
Credit Party, the Beneficiary Indebtedness shall first be paid in full and a
Discharge of Senior Indebtedness must have occurred before any Subordinated Debt
Party shall be entitled to receive or retain any payment or distribution,
whether in cash, debt securities, Equity Interests, obligations, or other
property, and whether or not such payment or distribution is Collateral,
proceeds of Collateral, or made on account of Collateral, which may be payable
or deliverable in respect of the Subordinated Indebtedness or any Lien on
Collateral, in each case whether under a Plan of Reorganization or otherwise.

 

  b. Until the Discharge of Senior Indebtedness, any payment or distribution of
any kind or character, whether in cash, debt securities, Equity Interests,
obligations, or other property, and whether or not such payment or distribution
is Collateral, proceeds of Collateral, or made on account of Collateral, which
may be payable or deliverable in respect of the Subordinated Indebtedness or any
Lien on Collateral, in each case whether under a Plan of Reorganization or
otherwise, shall be paid or delivered directly to the Administrative Agent (for
application to the Senior Indebtedness) and the other Beneficiaries (for
application to the applicable Other Senior Indebtedness), on a Pro Rata Basis,
and any such payments or distributions received by or distributed to any
Subordinated Debt Party shall be turned over to the Administrative Agent (for
application to the Senior Indebtedness) and the other Beneficiaries (for
application to the applicable Other Senior Indebtedness), on a Pro Rata Basis.

ARTICLE 3

PRIORITY OF LIENS; LIEN SUBORDINATION

3.1 No Liens Prohibited by Credit Agreement; No Liens Securing Subordinated
Indebtedness Prior to Springing Lien Trigger Event

 

  a. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors or other Credit Parties shall, or shall permit any of its or their
Subsidiaries to, grant or permit, and (1) no Subordinated Debt Party shall
accept or pursue, any Liens on any asset or property prohibited by or in
violation of the Credit Agreement, to secure or facilitate the payment or
collection of any Subordinated Indebtedness, and (2) no Senior Lender shall
accept or pursue any Liens on any asset or property to secure or facilitate the
payment or collection of any Senior Indebtedness without the Senior Lenders
permitting the Subordinated Indebtedness to be secured thereby, with each such
Lien to be subject to the provisions of this Agreement in all respects,
including without limitation, the lien subordination and payment over provisions
contained herein.

 

9



--------------------------------------------------------------------------------

  b. So long as the Discharge of Senior Indebtedness has not occurred, none of
the Obligors or other Credit Parties shall, or shall permit any of its or their
Subsidiaries to, grant or permit, and no Subordinated Debt Party shall accept or
pursue, any Liens on any asset or property which would constitute Collateral, to
secure or facilitate the payment or collection of any Subordinated Indebtedness,
unless (i) it first has granted, or concurrently therewith grants, a Lien on
such asset or property to secure the Senior Indebtedness which is senior in
right, priority, operation, effect and all other respects to any and all Liens
now or hereafter held by or for the benefit of any Subordinated Debt Party which
now or hereafter secure Subordinated Indebtedness and pari passu with any and
all Liens securing any Other Senior Indebtedness, and (ii) such Liens in favor
of such Subordinated Debt Party are not prohibited under the Credit Agreement,
with each such Lien to be subject to the provisions of this Agreement in all
respects, including without limitation, the lien subordination and payment over
provisions contained herein.

 

  c.

To the extent that the provisions of Sections 3.1(a) and (b) are not complied
with for any reason, without limiting any other right or remedy available to the
Administrative Agent or the other Senior Lenders or any Subordinated Debt Party,
as the case may be, (A) if it has not already done so, each applicable Obligor
or other Credit Party, or related Subsidiary, shall immediately grant a Lien on
such asset or property to secure the Senior Indebtedness which is senior in
right, priority, operation, effect and all other respects to any and all Liens
now or hereafter held by or for the benefit of any Subordinated Debt Party which
now or hereafter secure Subordinated Indebtedness and pari passu with any and
all Liens securing any Other Senior Indebtedness, and a junior, priority Lien on
such asset or property to secure the Subordinated Indebtedness (in all respects
subject to the terms of this Agreement and any applicable Loan Document), or
both, as the case may be, and (B) each Subordinated Debt Party: (i) agrees to
subordinate all such Liens, if any, securing the Subordinated Indebtedness,
whether now existing or hereafter arising (the “Impermissible Subordinated Debt
Liens”) to all Liens securing any Senior Indebtedness, whether now existing or
hereafter arising, regardless of the time, manner or order of perfection of any
such Impermissible Subordinated Debt Liens, and notwithstanding any failure of
the Administrative Agent or the Senior Lenders to adequately perfect its or
their Liens securing any Senior Indebtedness, the subordination of any Lien
securing any Senior Indebtedness to any Lien securing any other obligation of
any Credit Party, or the avoidance, invalidation or lapse of any Lien securing
any Senior Indebtedness; (ii) agrees to take no action to enforce any
Impermissible Subordinated Debt Liens; (iii) agrees to execute such
terminations, releases and other documents as Administrative Agent requests in
its sole discretion to release the Impermissible Subordinated Debt Liens or to
assign the Impermissible Subordinated Debt Liens for the benefit of the Senior
Lenders, in Administrative Agent’s sole discretion, provided that
contemporaneously therewith, the Senior Lenders, upon receiving a first-priority
Lien on such asset or property to secure the Senior Indebtedness as required
under clause (A) above, permit a junior, second-priority Lien on such asset or
property to be granted to secure the Subordinated Indebtedness (in all respects
subject to the terms of this

 

10



--------------------------------------------------------------------------------

  Agreement), (iv) in furtherance of the foregoing, hereby irrevocably appoints
Administrative Agent its attorney-in-fact, with full authority (subject to any
constraints thereon set forth in any Collateral Agreement) in the place and
stead of each Subordinated Debt Party to execute and deliver any document or
instrument which such Subordinated Debt Party may be required to deliver
pursuant to this Section 3.1; (v) agrees that no Subordinated Debt Party shall
have any right to possession of any assets or property encumbered by or subject
to the Impermissible Subordinated Debt Liens, whether by judicial action or
otherwise; and (vi) agrees that, so long as the Discharge of Senior Indebtedness
has not occurred, any payment or distribution of any kind or character, whether
in cash, debt securities, Equity Interests, obligations, or other property, and
whether or not such payment or distribution is collateral, proceeds of
collateral, or on account of collateral, whether under a Plan of Reorganization
or otherwise, received by or distributed to any Subordinated Debt Party as a
result of such Impermissible Subordinated Debt Lien shall be turned over to the
Administrative Agent (for application to the Senior Indebtedness) and the other
Beneficiaries (for application to the applicable Other Senior Indebtedness), on
a Pro Rata Basis.

3.2 Relative Priorities

 

  a. Notwithstanding the date, manner or order of grant, attachment or
perfection of any Lien on the Collateral securing Senior Indebtedness, on one
hand, or any Lien on the Collateral securing Subordinated Indebtedness
(including any Liens on assets or property prohibited by or in violation of the
Credit Agreement), on the other hand, and notwithstanding any provision of the
UCC or any other applicable law or the provisions of any security document or
any other Loan Document or any other circumstance whatsoever, and
notwithstanding any failure of the Administrative Agent or the Senior Lenders to
adequately perfect its or their Liens in the Collateral, the subordination of
any Lien on the Collateral securing any Senior Indebtedness to any Lien securing
any other obligation of any Credit Party, or the avoidance, invalidation or
lapse of any Lien on the Collateral securing any Senior Indebtedness, each
Subordinated Debt Party hereby agrees that, so long as the Discharge of Senior
Indebtedness has not occurred, (a) any such Lien now or hereafter held by or for
the benefit of any Senior Lender which now or hereafter secures Senior
Indebtedness shall be senior in right, priority, operation, effect and all other
respects to any and all such Liens now or hereafter held by or for the benefit
of any Subordinated Debt Party which now or hereafter secure Subordinated
Indebtedness, (b) any such Lien now or hereafter held by or for the benefit of
any Subordinated Debt Party which now or hereafter secures Subordinated
Indebtedness shall be junior and subordinate in right, priority, operation,
effect and all other respects to any and all such Liens now or hereafter held by
or for the benefit of any Senior Lender which now or hereafter secures Senior
Indebtedness, and (c) any and all such Liens now or hereafter held by or for the
benefit of any Senior Lender which now or hereafter secure Senior Indebtedness
shall be and remain senior in right, priority, operation, effect and all other
respects to any and all such Liens now or hereafter held by or for the benefit
of any Subordinated Debt Party which now or hereafter secures Subordinated
Indebtedness for all purposes, whether or not any such Liens are subordinated in
any respect to any other Lien securing any other obligation of the Obligor, any
other Credit Party or any other Person.

 

11



--------------------------------------------------------------------------------

  b. Each Subordinated Debt Party acknowledges that a portion of the Senior
Indebtedness represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the
Senior Indebtedness may be modified, extended or amended from time to time, and
that the aggregate amount of the Senior Indebtedness may be increased, replaced
or refinanced, in each event, without notice to or consent by any Subordinated
Debt Party and without affecting the provisions hereof. The lien priorities
provided in this Section shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the Senior
Indebtedness or the Subordinated Indebtedness, or any portion thereof.

3.3 Bailment for Perfection of Certain Security Interests

Each Subordinated Debt Party agrees that if it shall at any time hold a Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of the Subordinated Debt Party or any of their respective agents or bailees
(such Collateral being referred to herein as the “Other Pledged or Controlled
Collateral”), such Subordinated Debt Party solely for the purpose of perfecting
the Beneficiaries’ Liens granted under the related governing documents, also
holds such Other Pledged or Controlled Collateral as bailee for the
Beneficiaries. No Subordinated Debt Party shall charge any Beneficiary a fee for
holding such Collateral as bailee pursuant hereto.

3.4 Certain Agreements with Respect to Unenforceable Liens

Notwithstanding anything to the contrary contained herein, if in any Insolvency
Proceeding a determination is made that any Lien held by a Senior Lender
encumbering, or purporting to encumber, any Collateral is not valid or
enforceable for any reason, or is avoided or avoidable under a Bankruptcy Law,
then each Subordinated Debt Party agrees that, any distribution or recovery it
may receive with respect to, or allocable to, the value of the assets intended
to constitute such Collateral or any proceeds thereof shall, on a Pro Rata Basis
(for so long as the Discharge of Senior Indebtedness has not occurred), be
segregated and held in trust and forthwith paid over to the Administrative Agent
(for the benefit of the Senior Lenders and application in payment of the Senior
Indebtedness); provided that if in any Insolvency Proceeding a similar
determination is made regarding any Lien (as described above, mutatis mutandis
to reflect Liens held by any other Beneficiary) held by any other Beneficiary,
any such distribution or recovery shall, on a Pro Rata Basis, be held in trust
and forthwith paid over to the Administrative Agent (for application to the
Senior Indebtedness) and the other Beneficiaries (for application to the
applicable Other Senior Indebtedness), in each case, in the same form as
received, if received in cash, or if not received in cash, as agreed by the
Beneficiaries. Until the Discharge of Senior Indebtedness occurs, each
Subordinated Debt Party hereby appoints the Administrative Agent, and any
officer or agent of the Administrative Agent, with full power of substitution,
the attorney-in-fact of each Subordinated Debt Party for the limited purpose of
carrying out the provisions of this Section 3.4 for the benefit of the Senior
Lenders and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 3.4 for the benefit of the Senior Lenders, which appointment is
irrevocable and coupled with an interest, and is subject to any constraints
thereon set forth in any Collateral Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 4

ENFORCEMENT OF RIGHTS AND REMEDIES

4.1 Exercise of Rights and Remedies.

 

  a. So long as the Discharge of Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced or is pending, the
Administrative Agent and the other Beneficiaries (if any) shall have the
exclusive right to enforce all rights and to exercise all remedies (including
any right of setoff or recoupment), whether at law or in equity, against the
Credit Parties and the Collateral (including making determinations regarding the
release, Disposition or restrictions with respect to the Collateral), or to
commence or seek to commence any action or proceeding with respect to such
rights or remedies (including any foreclosure action or proceeding or any
Insolvency Proceeding), in each case, without any consultation with or the
consent of any Subordinated Debt Party, provided, however, a Subordinated Debt
Party may exercise rights against the Credit Parties solely to the extent
expressly permitted under Section 4.1(b)(i) and (ii) below.

 

  b. So long as the Discharge of Senior Indebtedness has not occurred, whether
or not any Insolvency Proceeding has been commenced or is pending, no
Subordinated Debt Party shall have any right to enforce any rights or to
exercise any remedies (including any right of setoff or recoupment), whether at
law or in equity, against Credit Parties or the Collateral (including making
determinations regarding the release, Disposition or restrictions with respect
to the Collateral), or to commence or seek to commence any action or proceeding
with respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency Proceeding), except (i) that a Subordinated Debt
Party may (A) file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of a
Subordinated Debt Party, in each case, to the extent not in contravention of the
terms of this Agreement, and (B) enforce rights and exercise remedies (other
than initiating, or supporting any other Person (other than Administrative Agent
or any other Beneficiary) in initiating, an Insolvency Proceeding) against a
Credit Party (but not against Collateral) at any time during which such
Subordinated Debt Party is permitted to receive and retain Permitted Payments
under Section 7.1 below, and (ii) as otherwise provided in Section 5.4 hereof.

4.2 No Waiver by Senior Lenders

Nothing contained herein shall prohibit or in any way limit the Administrative
Agent or any other Senior Lender from opposing, challenging or objecting to, in
any Insolvency Proceeding or otherwise, any action taken, or any claim made, by
a Subordinated Debt Party.

4.3 Automatic Release of Subordinated Liens.

 

  a.

If, (i) in connection with any Disposition of any Collateral permitted under the
terms of the Loan Documents, or (ii) as required under Section 6.13(b) of the
Credit Agreement upon the occurrence of the Collateral Release Date (as defined

 

13



--------------------------------------------------------------------------------

  in the Credit Agreement), or (iii) in connection with the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, (1) the Administrative Agent, for itself and on
behalf of the other Senior Lenders, releases the Liens on such Collateral
securing Senior Indebtedness or (2) such Liens securing the Senior Indebtedness
are otherwise released as permitted by the Loan Documents, (in each case, a
“Release”), other than any such Release granted following the Discharge of
Senior Indebtedness, then the Liens on such Collateral securing Subordinated
Indebtedness shall be automatically, unconditionally and simultaneously
released, and each Subordinated Debt Party shall promptly execute and deliver to
the Administrative Agent, the relevant Obligor or grantor such termination
statements, releases and other documents as the Administrative Agent or the
relevant Obligor or grantor may reasonably request to effectively confirm such
Release.

 

  b. Until the Discharge of Senior Indebtedness occurs, each Subordinated Debt
Party hereby appoints the Administrative Agent, and any officer or agent of the
Administrative Agent, with full power of substitution, as the attorney-in-fact
of each Subordinated Debt Party for the purpose of carrying out the provisions
of this Section 4.3 and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.3 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest.

4.4 Insurance and Condemnation Awards

So long as the Discharge of Senior Indebtedness has not occurred, the
Administrative Agent and the other Beneficiaries shall have the exclusive right,
subject to the rights of the Obligors under the Loan Documents, to settle and
adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall, prior to the Discharge of Senior
Indebtedness and subject to the rights of the Obligors under the Loan Documents,
be paid to the Administrative Agent (for application to the Senior Indebtedness)
and the other Beneficiaries (for application to the applicable Other Senior
Indebtedness), on a Pro Rata Basis, and, subject to the rights of the Obligors
under the Loan Documents, as proceeds of Collateral. Until the Discharge of
Senior Indebtedness has occurred, if a Subordinated Debt Party shall, at any
time, receive any proceeds of any such insurance policy or any such award or
payment, it shall transfer and pay over such proceeds to each of the
Beneficiaries in accordance with Section 6.1.

ARTICLE 5

NO INTERFERENCE

5.1 Prohibited Acts.

Without in any way limiting the scope of Section 4.1 above, so long as the
Discharge of Senior Indebtedness has not occurred, but subject always to the
provisions of Section 11.1(a), each Subordinated Debt Party agrees, whether or
not any Insolvency Proceeding or other Proceeding has been commenced or is
pending, that it will not, and hereby waives any right to:

 

  a. initiate, or support any other Person (other than Administrative Agent or
any other Beneficiary) in initiating, an Insolvency Proceeding;

 

14



--------------------------------------------------------------------------------

  b. take, or support any other Person (other than Administrative Agent or any
other Beneficiary) in taking, any Enforcement Action, except that Subordinated
Creditor may receive and retain Permitted Payments solely to the extent
expressly permitted under Section 7.1 below;

 

  c. contest, protest or object to (or support any other Person contesting) any
foreclosure action or proceeding (including an Insolvency Proceeding) brought by
the Administrative Agent or any other Beneficiary, or any other enforcement or
exercise by Administrative Agent or any other Beneficiary of any rights or
remedies relating to the Senior Indebtedness and the Collateral;

 

  d. contest, protest or object to (or support any other Person contesting) the
forbearance by the Administrative Agent or any other Beneficiary from commencing
or pursuing any foreclosure action or proceeding or any other enforcement or
exercise of any rights or remedies with respect to the Senior Indebtedness and
the Collateral;

 

  e. take or receive any Collateral, or any proceeds thereof or payment with
respect thereto, in connection with the exercise of any right or enforcement of
any remedy (including any right of setoff) with respect to any Subordinated
Indebtedness, any Collateral or in connection with any insurance policy award
under a policy of insurance relating to any Collateral (including any mortgagee
policy of insurance) or any condemnation award (or deed in lieu of condemnation)
relating to any Collateral;

 

  f. take (or support any other Person in taking) any action that would, or
could reasonably be expected to, hinder, in any manner, any exercise of any
rights or remedies of the Beneficiaries under any definitive documentation
entered into by the Credit Parties evidencing Beneficiary Indebtedness,
including under the Loan Documents (including any Disposition of Collateral) by
foreclosure or otherwise;

 

  g. contest, protest or object to (or support any other Person in objecting to)
the manner in which the Administrative Agent or any other Senior Lender may seek
to enforce or collect the Senior Indebtedness or any Liens, regardless of
whether any action or failure to act by or on behalf of the Administrative Agent
or any other Senior Lender is, or could be, adverse to the interests of a
Subordinated Debt Party, and will not assert (or support any other Person in
asserting), and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or claim the benefit of any
marshaling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior creditor may have under applicable law;

 

  h.

attempt, directly or indirectly, whether by judicial proceeding or otherwise, to
challenge or question (or support any other Person in challenging or
questioning) the validity, priority or enforceability of any Senior
Indebtedness, the priority, perfection, validity or enforceability of any Lien
on the Collateral, or the validity or enforceability of any of the Loan
Documents, including this Agreement (and

 

15



--------------------------------------------------------------------------------

  any automatic reinstatement thereof under Section 11.1 below), or the validity
or enforceability of the priorities, rights or obligations established by this
Agreement;

 

  i. contest, protest or object to (or support any other Person contesting) any
Disposition of all or any part of the Collateral, provided that the Liens of
Subordinated Debt Parties attach to the net proceeds of the Disposition with at
least the same priority and validity as the Liens held by Subordinated Debt
Parties on such Collateral, and the Liens remain subject to the terms of this
Agreement;

 

  j. contest, protest or object to (or support any other Person contesting) any
request of the Administrative Agent or the other Senior Lenders for (1) relief
from the automatic stay imposed by Section 362 of the Bankruptcy Code or (2) any
request for adequate protection within the meaning of Section 361 of the
Bankruptcy Code;

 

  k. contest, protest or object to (or support any other Person contesting) the
payment of Post-Petition Interest, or any fees, costs, charges and expenses to
the Administrative Agent or any Senior Lender under Section 506(b) of the
Bankruptcy Code;

 

  l. unless otherwise agreed by the Administrative Agent in writing, (i) file
any motion, application or other pleading seeking affirmative relief, including
without limitation for the appointment of a trustee or examiner in an Insolvency
Proceeding, for the conversion of the case to a liquidation proceeding, for the
substantive consolidation of the Credit Party’s bankruptcy case with the case of
any other entity, for the creation of a separate official committee representing
only the Subordinated Creditor or the Subordinated Debt Parties, or any other
form of affirmative relief of any other kind or nature, or (ii) file any
objection or other responsive pleading opposing any relief requested by any
Senior Lender or support any other Person taking any such action;

 

  m. In any Insolvency Proceeding or other Proceeding of any Credit Party, if
any Credit Party shall, as debtor(s)-in-possession, move for approval of
financing, which for avoidance of doubt, may include a roll-up of the Senior
Indebtedness under the Credit Agreement (“DIP Financing”) to be provided by one
or more lenders, which, for avoidance of doubt, may include the Senior Lenders
(the “DIP Lenders”), under Section 364 of the Bankruptcy Code or the use of cash
collateral or the sale of property that constitutes Collateral under Section 363
of the Bankruptcy Code or pursuant to any Plan of Reorganization, each
Subordinated Creditor agrees that it will raise no objection to, nor support any
Person objecting to, and shall be deemed to have consented to, any such
financing or to the Liens on the Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral or sale (whether under Section 363 of
the Bankruptcy Code or pursuant to any Plan of Reorganization) of property that
constitutes Collateral (including any bid, sale procedure or other orders in
respect thereof), unless Administrative Agent shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral or sale
of Collateral (and each Subordinated Debt Party will consent, and is deemed to
have consented, to the subordination of its Liens with respect to such
Collateral);

 

16



--------------------------------------------------------------------------------

  n. provide (or support any Person other than a Beneficiary in providing) DIP
Financing to any Credit Party secured by Liens equal or senior in priority to
the Liens securing any Senior Indebtedness, provided, however, that if one or
more Senior Lenders, on the one hand, and one or more other Beneficiaries, on
the other hand, propose to provide competing DIP financings, no Subordinated
Debt Party shall support any Beneficiary in providing DIP Financing, unless all
of the applicable Beneficiaries proposing to provide such competing DIP
financings so agree, and provided, further if (i) the Senior Lenders are
provided reasonable advance notice and opportunity to provide DIP Financing, but
no Senior Lender offers to provide such DIP Financing and (ii) no other Person
(other than a Subordinated Debt Party), after having received reasonable advance
notice and opportunity to provide DIP Financing, offers to provide DIP Financing
on terms acceptable to the Senior Lenders, in each case on or before the date of
any hearing to approve DIP Financing, then one or more Subordinated Debt Parties
may seek to provide DIP Financing secured by Liens equal or senior in priority
to the Liens securing any Senior Indebtedness and the Senior Lenders may object
to such DIP Financing;

 

  o. oppose, seek to challenge or support any Person challenging, the Senior
Indebtedness, any Lien securing the Senior Indebtedness, or any request for the
allowance and payment of Post-Petition Interest and post-petition fees, costs,
charges and expenses;

 

  p. seek adequate protection, within the meaning of section 361 of the
Bankruptcy Code, of any interest in any Collateral, in each case without the
Administrative Agent’s prior written consent, provided, however, that if in an
Insolvency Proceeding Senior Lenders are granted adequate protection in the form
of a Lien on additional property as collateral, a Subordinated Debt Party
holding a Lien at the time of the filing of such Insolvency Proceeding may seek
or request adequate protection in the form of a junior Lien on such additional
collateral, which Lien shall automatically be subject to the terms of this
Agreement in all respects, including without limitation, the payment-over
provisions herein contained, and shall be subordinated to the Liens of the
Senior Lenders (including adequate protection Liens) and subordinated to any DIP
Financing Liens (and all obligations relating thereto), in each case on the same
basis as the Subordinated Debt Party’s other Liens are subordinated herein;

 

  q. propose, sponsor, support, vote in favor of or agree to (i) any
Non-Conforming Plan of Reorganization or (ii) any Plan of Reorganization,
directly or indirectly, that is pursued pursuant to Section 1129(b)(1) of the
Bankruptcy Code; and

 

  r. seek relief from the automatic stay or any other stay in an Insolvency
Proceeding or other Proceeding in respect of Collateral, a Creditor Party or its
property.

5.2 Additional Agreements

 

  a. At any time prior to the Discharge of Senior Indebtedness, in any
Insolvency Proceeding or other Proceeding of any Credit Party or its property:

 

  i.

the Administrative Agent shall have the right, but not the obligation, to file
claims and proofs of claim in respect of the Subordinated

 

17



--------------------------------------------------------------------------------

  Indebtedness, vote any and all such claims in connection with any Plan of
Reorganization, and take such other action as Administrative Agent may so elect
in its discretion;

 

  ii. each Subordinated Debt Party hereby grants the Administrative Agent an
irrevocable proxy coupled with a pledge to vote or cause to be voted any and all
claims of such Subordinated Debt Party arising in connection with any Plan of
Reorganization, in proportion to the Senior Indebtedness on a Pro Rata Basis (or
as otherwise agreed by all of the Beneficiaries);

 

  iii. unless Administrative Agent has invoked its rights under this Section 5.2
or another Beneficiary has invoked any rights it may have to file claims or
proofs of claims on account of the Subordinated Indebtedness in an Insolvency
Proceeding or other Proceeding, each Subordinated Debt Party shall timely file a
claim or proof of claim or claims or proofs of claim, each in the form required
in such Proceedings, for the full outstanding amount of the Subordinated
Indebtedness;

 

  iv. each Subordinated Debt Party shall cause said claim or proofs of claim,
whether filed by such Subordinated Debt Party, the Administrative Agent, or
another Beneficiary to be approved by the Beneficiaries, and all payments and
other distributions in respect thereof to be made directly to each of the
Administrative Agent (for application to the Senior Indebtedness) and the other
Beneficiaries (for application to the applicable Other Senior Indebtedness), on
a Pro Rata Basis; and

 

  v. Each of the Subordinated Debt Parties agrees that it will support, vote in
favor of and agree to any Plan of Reorganization proposed or supported by the
Beneficiaries.

 

  b. Each Subordinated Debt Party shall execute and deliver to the
Administrative Agent such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (a), and any powers of attorney confirming the rights of the Senior
Lenders arising thereunder, and shall take such other actions as may be
requested by the Senior Lenders or their representative in connection therewith
in order to enable the Senior Lenders or their representative to enforce any and
all claims in respect of the Subordinated Indebtedness at any time prior to the
Discharge of Senior Indebtedness.

 

  c. Each Subordinated Debt Party hereby irrevocably agrees that the
Administrative Agent may, at its sole discretion, in the name of each such
Subordinated Debt Party or otherwise, demand, sue for, collect, and receive any
receipt for any and all such payments or distributions which would be required
hereunder to be applied to the Senior Indebtedness, and any such receipts shall
be distributed to the Administrative Agent (for application to the Senior
Indebtedness), and file, prove and vote or consent in any Proceeding with
respect to any and all claims of each of the Subordinated Debt Parties relating
to the Subordinated Indebtedness at any time prior to the Discharge of Senior
Indebtedness.

 

18



--------------------------------------------------------------------------------

5.3 Certain Additional Waivers by Subordinated Debt Parties

Each Subordinated Debt Party waives any claim it or they may hereafter have
against any Senior Lender arising out of any action taken or not taken by
Administrative Agent or the other Senior Lenders in an Insolvency Proceeding,
including without limitation, (a) the election by any Senior Lender of the
application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law, or (b) any use of cash collateral or DIP
Financing authorized in any Insolvency Proceeding or other Proceeding, or
(c) any grant of a security interest, any payment, or award of adequate
protection within the meaning of section 361 of the Bankruptcy Code, in any
Insolvency Proceeding, or (d) any sale or other Disposition of Collateral or in
connection with any Plan of Reorganization. In addition, no Subordinated Debt
Party shall assert or enforce, at any time prior to the Discharge of Senior
Indebtedness, any claim under Section 506(c) of the Bankruptcy Code.

5.4 Permitted Actions

Notwithstanding anything in this Agreement to the contrary, no provision of this
Agreement shall prohibit, limit, or restrict the Subordinated Debt Parties from
taking any of the following actions: (a) any action to the extent necessary to
(i) prevent the running of any applicable statute of limitations or similar
restriction on claims, provided that no such action shall be filed sooner than
90 days before the expiration of any such applicable statute of limitations or
similar restriction on claims, or (ii) assert a compulsory cross claim or
counterclaim against any Obligor, and (b) any action to seek and obtain specific
performance or injunctive relief to compel an Obligor to comply with (or not
violate or breach) any non-payment obligation under any Support Agreement, so
long as it is (x) not accompanied by a claim for monetary damages or a request
for payment of any portion of the Subordinated Indebtedness, (y) not an
Enforcement Action, and (z) does not seek to initiate an Insolvency Proceeding;
provided further, in the case of (a) or (b), such permitted actions shall be
subject to and not in contravention of the terms of this Agreement, including
the payment over provisions contained herein.

ARTICLE 6

ADDITIONAL PAYMENT PROVISIONS; PAYMENT OVER

6.1 Payment Over

So long as the Discharge of Senior Indebtedness has not occurred, any payment or
distribution of any kind or character, whether in cash, debt securities, Equity
Interests, obligations, or other property, and whether or not such payment or
distribution is Collateral, proceeds of Collateral, or on account of Collateral,
in each case whether or not under a Plan of Reorganization or otherwise,
together with the property referred to in Section 2.1(e), Section 2.2,
Section 3.1(c) and Section 4.4, received by a Subordinated Debt Party in respect
of the Subordinated Indebtedness, in each case other than Permitted Payments
under Section 7.1, shall be segregated and held in trust and forthwith
transferred or paid over to the Administrative Agent (for application to the
Senior Indebtedness) and the other Beneficiaries (for application to the
applicable Other Senior Indebtedness), on a Pro Rata Basis, in each case (i) in
the same form as received, if received in the form of cash, and to the extent
not received in the form of cash, then as directed in a writing signed by all of
the Beneficiaries, and (ii) together with any necessary endorsements. Until the
Discharge of Senior Indebtedness occurs, each Subordinated Creditor (a) agrees
to reimburse Administrative Agent for all reasonable costs, including reasonable
attorneys’ fees, incurred by Administrative Agent in the course of collecting
said sums should a Subordinated Debt Party fail to voluntarily turn the same
over to the applicable Beneficiary in accordance with this Agreement and upon
demand, and (b) hereby appoints the Administrative Agent, and any officer or
agent of the Administrative Agent, with full power of substitution, the
attorney-in-fact of each Subordinated Debt Party for the

 

19



--------------------------------------------------------------------------------

purpose of carrying out the provisions of this Section 6.1 for the benefit of
the Senior Lenders and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Section 6.1 for the benefit of the Senior Lenders, which appointment is
irrevocable and coupled with an interest.

6.2 Application of Payments

All payments and distributions received by the Administrative Agent or the
Senior Lenders pursuant to the terms of this Agreement and in respect of the
Subordinated Indebtedness (other than Permitted Payments), to the extent
received in or converted into cash, may be applied by the Senior Lenders first
to the payment of any and all reasonable expenses (including reasonable legal
fees and expenses) paid or incurred by the Administrative Agent in enforcing
this Agreement, or in endeavoring to collect or realize upon any of the
Subordinated Indebtedness or any Collateral, in each case as provided herein,
and any balance thereof shall, solely as between the Subordinated Debt Parties
and the Senior Lenders, be applied by the Senior Lenders in such order of
application as the Senior Lenders may from time to time elect, toward the
payment of the Senior Indebtedness remaining unpaid.

6.3 Payment in Full on Senior Indebtedness

For purposes of this Agreement, the Senior Indebtedness shall not be deemed to
have been paid in full until the Discharge of Senior Indebtedness shall have
occurred.

6.4 Legend on Subordinated Debt Instruments

The Subordinated Creditors shall, substantially simultaneously with the
execution and delivery hereof, cause a conspicuous legend to be placed on each
of the instruments evidencing Subordinated Indebtedness to the following effect:

“This instrument, the indebtedness evidenced hereby or any lien or security
interest on Collateral securing such indebtedness, is subordinated, in the
manner and to the extent set forth in an agreement dated             ,         
(as such agreement may from time to time be amended, restated, modified, or
supplemented, the “Subordination Agreement”), by the maker and payee of this
instrument in favor of Bank of America, N.A. as Administrative Agent for the
“Lenders” referred to therein, to all Senior Indebtedness as defined therein),
and each holder of this instrument, by its acceptance hereof, shall be bound by
the Subordination Agreement.”

and upon request by the Administrative Agent deliver a copy of each of the
instruments evidencing Subordinated Debt, as so marked, to the Administrative
Agent within 60 days following such request. In the event of any conflict
between any instrument evidencing Subordinated Indebtedness and the terms of
this Agreement, the terms of this Agreement shall control.

ARTICLE 7

PERMITTED PAYMENTS

7.1 Permitted Payments

At any time other than during the continuation of a Default or Event of Default,
and subject to the other conditions contained in Section 7.13 of the Credit
Agreement, each Subordinated Debt Party shall be entitled to receive and retain
payments (“Permitted Payments”) on account of any Subordinated Indebtedness in
accordance with the terms of such Subordinated Indebtedness.

 

20



--------------------------------------------------------------------------------

ARTICLE 8

SUBROGATION

8.1 Right of Subrogation and Related Restrictions

If a Subordinated Debt Party pays or distributes cash, property, or other assets
to the Administrative Agent for the benefit of the Senior Lenders, the
Subordinated Debt Party will be subrogated to the rights of the Administrative
Agent and Senior Lenders with respect to the value of the payment or
distribution; provided, however, the Subordinated Debt Party shall not exercise
any rights which it may acquire by way of subrogation or contribution under this
Agreement, as a result of any payment made hereunder or otherwise, until this
Agreement has ceased to be effective in accordance with Section 11.1(a).

8.2 Transfer by Subrogation

If (a) the Administrative Agent on behalf of the Senior Lenders receives payment
of any of the Subordinated Indebtedness and (b) the Discharge of Senior
Indebtedness has occurred, then the Senior Lenders will each, at the applicable
Subordinated Creditor’s request and expense, execute and deliver to the
Subordinated Creditor appropriate documents, without recourse and without
representation or warranty (except as to their right to transfer such Senior
Indebtedness and related security free of encumbrances created by the Senior
Lenders), necessary to evidence the transfer by subrogation to the Subordinated
Creditor of an interest in its Senior Indebtedness and any security held
therefor resulting from such payment of the Subordinated Indebtedness to the
Administrative Agent.

ARTICLE 9

DEALINGS WITH OBLIGORS

9.1 Restricted Dealings by Subordinated Creditors

Except with the prior written consent of the Administrative Agent with the
consent of the Required Lenders, no Subordinated Debt Party shall:

 

  a. assign all or any portion of the Subordinated Indebtedness in favor of any
Person other than the Senior Lenders unless such Person has agreed in writing
with the Administrative Agent to be bound by the provisions hereof in the place
and stead of the Subordinated Creditor; or

 

  b. commence, or join with any other Person in commencing, any Proceeding
respecting any Obligor, any Subsidiary of an Obligor or any other Credit Party.

9.2 Permitted Dealings by Senior Lenders

Notwithstanding anything in this Agreement, each Subordinated Debt Party
acknowledges and agrees each of the Senior Lenders shall be entitled to:

 

  a. lend monies or otherwise extend credit or accommodations to any Obligor or
other Credit Party as part of the Senior Indebtedness or otherwise; provided,
however, that loans, credit, or accommodations not constituting Senior
Indebtedness are not entitled to the benefits of this Agreement;

 

21



--------------------------------------------------------------------------------

  b. agree to any change in, amendment to, waiver of, or departure from, any
term of the Credit Agreement or any other Loan Document including, without
limitation, any amendment, renewal or extension of such agreement or increase in
the payment obligations of the Obligor or other Credit Party under any such Loan
Documents;

 

  c. grant time, renewals, extensions, releases, discharges or other indulgences
or forbearances to any Obligor or other Credit Party in respect of the Senior
Indebtedness;

 

  d. waive timely and strict compliance with or refrain from exercising any
rights under or relating to the Senior Indebtedness;

 

  e. accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;

 

  f. change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, any of the Senior Lenders;

 

  g. acquire, give up, vary, exchange, release, discharge or otherwise deal with
or fail to deal with any security interests, guaranties or collateral relating
to any Senior Indebtedness, this Agreement or any Loan Document or allow any
Obligor, other Credit Party, or any other Person to deal with the property which
is subject to such security interests, guaranties or collateral, all as the
Senior Lenders may deem appropriate; and/or

 

  h. abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission or negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of a Subordinated Debt Party or the rights of the Senior
Lenders under this Agreement;

all of which may be done without notice to or consent of a Subordinated Debt
Party and without impairing, releasing or otherwise affecting any rights or
obligations of any Subordinated Debt Party hereunder or any rights of the Senior
Lenders hereunder.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

10.1 Representations and Warranties

Each Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:

 

  a. such Subordinated Creditor is duly incorporated, formed or amalgamated, as
the case may be, and validly existing under the laws of its jurisdiction of
incorporation, formation, or amalgamation, as the case may be;

 

22



--------------------------------------------------------------------------------

  b. such Subordinated Creditor has all necessary corporate or equivalent power
and authority to enter into this Agreement;

 

  c. such Subordinated Creditor has taken all necessary corporate or equivalent
action to authorize the creation, execution, delivery and performance of this
Agreement;

 

  d. this Agreement constitutes a valid and legally binding obligation of such
Subordinated Creditor, enforceable against such Subordinated Creditor in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and general equity principles; and

 

  e. neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions hereof (i) will result in a violation of any formation
or governance documents of such Subordinated Creditor or any applicable law,
order, judgment, injunction, award or decree; (ii) will result in a breach of,
or constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which such Subordinated Creditor is a
party or by which it or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as has
already been obtained and is in full force and effect.

ARTICLE 11

CONTINUING SUBORDINATION

11.1 Continuing Subordination; Reinstatement

This Agreement shall create a continuing subordination and shall:

 

  a. remain in full force and effect until the earlier of: (i) the Discharge of
Senior Indebtedness has occurred, or (ii) 366 days after the Discharge of
Subordinated Indebtedness has occurred; provided, however, that if an Insolvency
Proceeding is initiated on or before the date that is 366 days after the
Discharge of Subordinated Indebtedness has occurred, this Agreement shall remain
in full force and effect until the Discharge of Senior Indebtedness has occurred
and, provided, further, that Section 9.1(b) shall remain in effect until 91 days
after such time;

 

  b. be binding upon each Subordinated Debt Party and its successors and
assigns; and

 

  c. inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders (through the Administrative
Agent), and their successors and permitted assigns for their benefit and for the
benefit of any other Person entitled to the benefit of any Loan Documents from
time to time, including any permitted assignee of some or all of the Loan
Documents.

Each Subordinated Debt Party agrees that, following termination hereof, this
Subordination Agreement shall be automatically reinstated if for any reason any
payment or transfer made on account of the Senior Indebtedness or Subordinated
Indebtedness, as the case may be, is rescinded, avoided or must be

 

23



--------------------------------------------------------------------------------

otherwise restored or returned by any Senior Lender or Subordinated Debt Party,
as the case may be, whether as a result of any Insolvency Proceedings in
bankruptcy or reorganization or otherwise, in each case retroactive to the date
of such payment or transfer.

11.2 Other Obligations not Affected

The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.

11.3 Acknowledgment of Documentation

The Subordinated Creditor hereby acknowledges that it is familiar with and
understands the terms of the Credit Agreement and all other Loan Documents. The
Subordinated Creditor shall ensure that the Obligor provides such copies as the
Subordinated Creditor wishes to receive of all amendments, modifications or
supplements to any of the aforementioned documents and of any other documents,
instruments or agreements which are executed in the future pursuant to which
Senior Indebtedness may arise. None of the Senior Lenders shall in any manner
have any obligation to ensure such receipt nor shall lack of receipt in any way
affect the absolute and unconditional nature of the Subordinated Debt Parties’
obligations hereunder in respect of the Senior Indebtedness thereby created or
arising.

ARTICLE 12

NO LIABILITY; OBLIGATIONS ABSOLUTE

12.1 Information

Neither Administrative Agent nor any Senior Lender shall have any duty to
disclose to any Subordinated Debt Party any information relating to any Credit
Party or any of their Subsidiaries, or any other circumstance bearing upon the
risk of nonpayment of any of the Senior Indebtedness or the Subordinated
Indebtedness, as the case may be, that is known or becomes known to any of them
or any of their Affiliates.

12.2 No Warranties or Liability.

 

  a. Each Subordinated Creditor acknowledges and agrees that neither
Administrative Agent nor any other Senior Lender has made any express or implied
representation or warranty of any kind and no Senior Lender shall have any
express or implied duty to any Subordinated Debt Party.

 

  b. Each Subordinated Debt Party agrees that no Senior Lender shall have any
liability to any Subordinated Debt Party, and hereby waives any claim against
any Senior Lender, arising out of any and all actions which the Administrative
Agent or the other Senior Lenders may take or permit or omit to take with
respect to (i) the Loan Documents, (ii) the collection of the Senior
Indebtedness, (iii) any Lien securing the Senior Indebtedness, or (iv) the
maintenance of, the preservation of, the foreclosure upon or the Disposition of
any Collateral, regardless of whether an Insolvency Proceeding has been
commenced.

 

24



--------------------------------------------------------------------------------

12.3 Rights of Administrative Agent and Senior Lenders Not Affected

All rights and interests of the Administrative Agent and the other Senior
Lenders under this Agreement, and all agreements and obligations of the
Subordinated Debt Parties, and the Credit Parties under this Agreement, shall
remain in full force and effect irrespective of: (a) any lack of collectability,
validity or enforceability of all or any portion of this Agreement, the Senior
Indebtedness or any of the Loan Documents due to incapacity, lack of power of
authority, discharge or for any reason whatsoever (other than a Discharge of
Senior Indebtedness); (b) any change in the amount of interest accruing on,
time, manner or place of payment of, or in any other terms or conditions of, all
or any of the Senior Indebtedness, or any other amendment or waiver of, or any
consent to departure from, any of the Loan Documents, including, without
limitation, changes in the terms of disbursement or repayment of any loan
proceeds, any modifications, increases, extensions, renewals, rearrangements,
restatements, acceleration, settlement or compromise of the Senior Indebtedness
or the advancement of additional funds by the Administrative Agent and the other
Senior Lenders in their discretion; (c) the timing, manner and order of
application of any payments and credits made by the Administrative Agent and the
other Senior Lenders on the Senior Indebtedness; (d) the Administrative Agent
and the other Senior Lenders’ forbearance or agreement to forbear from enforcing
any right or remedy related to the Senior Indebtedness, including rights and
remedies against any obligor on the Senior Indebtedness; (e) any exchange of
Collateral, release or non-perfection of any Lien, subordination of any Lien, or
any release of any obligor on the Senior Indebtedness or any release, amendment
or waiver of, or consent to departure from or indulgence with respect to, any
Loan Documents, for all or any of the Senior Indebtedness; (f) any future law,
regulation, or order of any governmental authority (whether of right or in fact)
purporting to affect any term or provision of the Senior Indebtedness or the
Loan Documents; (g) any setoff, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) or any other circumstance
in respect of this Agreement, the Senior Indebtedness or any Loan Documents that
might otherwise constitute a defense available to the Subordinated Creditor, the
Subordinated Debt Parties, any Credit Party or any other obligor of the Senior
Indebtedness, or a discharge of the Senior Indebtedness, any Credit Party or any
Senior Indebtedness (other than a Discharge of Senior Indebtedness); or (h) any
action taken or refrained from taking by the Administrative Agent and the other
Senior Lenders regarding the Senior Indebtedness that the Administrative Agent
and the Senior Lenders deem appropriate.

ARTICLE 13

GENERAL PROVISIONS

13.1 Notices

All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 10.02 of the Credit Agreement. Until
otherwise notified by EEP, all such notices to any Subordinated Creditor may be
given to EEP on behalf of all such Subordinated Creditors, at the “Address for
Notices” following the signature block of EEP, and shall be sufficiently
delivered to all Subordinated Creditors if so given.

13.2 Amendments and Waivers

 

  a. No provision of this Agreement may be amended, waived, discharged or
terminated orally nor may any breach of any of the provisions of this Agreement
be waived or discharged orally, and any such amendment, waiver, discharge or
termination may only be made in writing signed by the Administrative Agent on
behalf of the requisite Senior Lenders, or by the Senior Lenders, and if such
amendment is intended to bind the Subordinated Creditor, by the Subordinated
Creditor.

 

25



--------------------------------------------------------------------------------

  b. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof unless specifically waived in writing, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

  c. Any waiver of any provision of this Agreement or consent to any departure
by any party therefrom shall be effective only in the specific instance and for
the specific purpose for which given and shall not in any way be or be construed
as a waiver of any future requirement.

 

  d. In addition, no term or provision of any in-effect subordination agreement
(including, without limitation, the NPA Subordination Agreement) that is
executed by a Subordinated Debt Party in favor of a Beneficiary (which relates
to the Subordinated Indebtedness as the Indebtedness subordinated thereunder to
the Beneficiary Indebtedness therein designated as “senior indebtedness”) may be
amended, waived, supplemented or otherwise modified without the prior written
consent of the Administrative Agent if such amendment, waiver, supplement or
other modification (i) provides, or proposes, any term or provision more
advantageous to holders of such Beneficiary Indebtedness than those provided to
Administrative Agent and the other Senior Lenders under this Agreement (which
such consent, in the case of this clause (i), shall not be unreasonably
withheld, delayed or conditioned) or (ii) adversely affects the Administrative
Agent or any other Senior Lender. For the avoidance of doubt, any termination of
any such other subordination agreement shall not require the consent of the
Administrative Agent.

13.3 Assignment by Lenders

 

  a. Each Subordinated Debt Party acknowledges and agrees that each of the
Senior Lenders shall have the right, subject to the terms of the Loan Documents,
to assign, sell, participate or otherwise transfer all or any portion of its
rights and benefits under the Loan Documents, and in connection therewith, this
Agreement, or both, and any Lien without the consent of the Subordinated Debt
Parties. This Agreement shall extend to and inure to the benefit of each of the
Senior Lenders and their respective successors and assigns permitted pursuant to
the terms of the Loan Documents.

 

  b. Notwithstanding any provision herein or referred to herein, nothing shall
prohibit or otherwise restrict the Senior Lenders from assigning all, but not
part, of the Senior Indebtedness to any one or more Affiliates of any Borrower.

13.4 Effectiveness in Insolvency or Liquidation Proceedings

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency Proceeding
notwithstanding Section 1129(b)(1) of the Bankruptcy Code, and is intended to be
and shall be interpreted to be enforceable against the parties hereto including

 

26



--------------------------------------------------------------------------------

each Credit Party to the maximum extent permitted pursuant to applicable law.
All references in this Agreement to any Obligor or other Credit Party shall
include such Person as a debtor-in-possession and any receiver or trustee for
such Person in any Insolvency Proceeding.

13.5 Assignment and Certain Other Actions by Subordinated Creditor

Until Discharge of the Senior Indebtedness, no Subordinated Debt Party shall
(a) accelerate the maturity of the Subordinated Indebtedness to a date that is
earlier than six (6) months after the last occurring Scheduled Maturity Date (as
defined in the Credit Agreement); (b) take any guarantee for any Subordinated
Indebtedness from a Person unless contemporaneously therewith a guaranty by such
Person shall be entered into in respect of the Senior Indebtedness and such
Person shall be deemed a Credit Party hereunder; or (c) sell, assign, transfer,
endorse, pledge, encumber or otherwise dispose of any of the Subordinated
Indebtedness, unless the Subordinated Creditor gives the Administrative Agent
written notice thereof and such sale, transfer, endorsement, pledge, encumbrance
or other disposition is to an Affiliate of any Obligor and is made expressly
subject to this Subordination Agreement. If any Subordinated Debt Party takes a
guarantee for any Subordinated Indebtedness, all obligations under such
guarantee shall constitute Subordinated Indebtedness herein and such guaranty
(and any recoveries thereon) shall be subject to the terms of this Agreement,
including the payment over provisions contained herein.

13.6 Further Assurances

Each Subordinated Creditor shall, at the request of the Senior Lenders but at
the expense of the Subordinated Creditors, do all such further acts and things
and execute and deliver all such further documents as the Administrative Agent
or the Senior Lenders may reasonably require in order to fully perform and carry
out the terms of this Agreement.

13.7 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

13.8 Specific Performance

Each party to this Agreement may demand specific performance of this Agreement
and each party hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by any other party to
this Agreement.

13.9 Waiver of Right to Trial by Jury

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT,
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

27



--------------------------------------------------------------------------------

13.10 Obligor Acknowledgment

Each Obligor hereby acknowledges and agrees to the terms of this Agreement, and
covenants not to participate in any violation thereof.

13.11 Beneficiaries

The provisions of this Agreement define the relative rights solely of the
Subordinated Creditors and the Senior Lenders, and nothing contained in this
Agreement is intended to or shall impair the obligations of the Borrowers or any
other Credit Party, which are unconditional and absolute, to pay the Senior
Indebtedness and the Subordinated Indebtedness as and when the same shall become
due and payable in accordance with their respective terms, or to affect the
relative rights of creditors of the Borrowers or any other Credit Parties other
than the relative rights of the Senior Lenders and the Subordinated Creditors or
the Liens created in favor of the Senior Lenders and the Subordinated Creditors,
respectively. Without limiting the generality of the foregoing, it is
specifically understood and agreed that no Person (including any Beneficiary
other than the Administrative Agent and the Senior Lenders) is a third-party
beneficiary of this Agreement, and in furtherance (but not in limitation)
thereof (i) no trustee in any Insolvency Proceeding for or affecting, or
unsecured creditor of, any Credit Party will have or acquire or be entitled to
exercise any rights of any Senior Lender or Subordinated Creditor under this
Agreement under any legal or equitable basis, theories or circumstances and
(ii) the provisions of this Agreement are not for the benefit of, and may not be
enforced by, any Credit Party or any other obligor of the Senior Indebtedness or
the Subordinated Indebtedness, or any creditor of a Credit Party or such
obligors (except the Senior Lenders and the Subordinated Creditors as herein
provided).

13.12 Conflict with Collateral Agreements

To the extent there is any conflict or inconsistency among the terms hereof and
the terms of any Collateral Agreement, the terms of such Collateral Agreement
shall control.

13.13 Amendment and Restatement

This Agreement hereby amends and restates the Original Subordination Agreement
in its entirety.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Signatures on following pages]

 

28



--------------------------------------------------------------------------------

BORROWERS:   MIDCOAST ENERGY PARTNERS, L.P.   a Delaware limited partnership, as
Borrower   By:   Midcoast Holdings, L.L.C., its General Partner     By:  

 

      Noor S. Kaissi       Controller  

MIDCOAST OPERATING, L.P.

a Texas limited partnership, as Opco Borrower

  By:  

 

    Mark A. Maki     President of Enbridge Energy Management, L.L.C. and an
Authorized Signatory on behalf of Opco Borrower SUBSIDIARY GUARANTORS:      
ENBRIDGE G & P (EAST TEXAS), L.P.       ENBRIDGE PIPELINES (EAST TEXAS), L.P.  
    ENBRIDGE G & P (OKLAHOMA), L.P.       ENBRIDGE PIPELINES (NORTH TEXAS), L.P.
      ENBRIDGE G & P (NORTH TEXAS), L.P.       ELTM, L.P.       ENBRIDGE
PIPELINES (TEXAS GATHERING), L.P.       ENBRIDGE MARKETING (NORTH TEXAS), L.P.  
    ENBRIDGE GATHERING (NORTH TEXAS) L.P.       ENBRIDGE LIQUIDS MARKETING
(NORTH TEXAS) L.P.

 

Amended and Restated Intercompany Subordination Agreement



--------------------------------------------------------------------------------

      ENBRIDGE PIPELINES (TEXAS LIQUIDS) L.P.       By: Enbridge Holdings (Texas
Systems) L.L.C., the General Partner, and as the General Partner, of each of the
foregoing listed entities       By:  

 

      Name:         Title:         ENBRIDGE ENERGY MARKETING, L.L.C.       By:  

 

      Name:         Title:         MIDCOAST OLP GP, L.L.C.       By:  

 

      Name:         Title:         ENBRIDGE PIPELINES (LOUISIANA LIQUIDS) L.L.C.
      By:  

 

      Name:         Title:         ENBRIDGE PIPELINES (OKLAHOMA) TRANSMISSION
L.L.C.       By:  

 

      Name:         Title:         ENBRIDGE MARKETING (U.S.) L.P.       By:
Enbridge Marketing (U.S.) L.L.C., its General Partner       By:  

 

      Name:         Title:  

 

Amended and Restated Intercompany Subordination Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent, Swing
Line Lender, and an L/C Issuer   By:  

 

    Name:   James K.G. Campbell     Title:   Director

 

Amended and Restated Intercompany Subordination Agreement



--------------------------------------------------------------------------------

SUBORDINATED CREDITORS:   ENBRIDGE ENERGY PARTNERS, L.P.   By:   Enbridge Energy
Management, L.L.C., as delegate of Enbridge Energy Company, Inc., as General
Partner   By:  

 

    Mark A. Maki     President

 

  Address for Notices   Enbridge Energy Partners, L.P.   1100 Louisiana, Suite
3300   Houston, Texas 77002-5217   Attention:   Chris Kaitson     Vice President
– US Law   Telephone:   (713) 650-8900   Facsimile:   (713) 821-2229  
Electronic Mail:Chris.Kaitson@enbridge.com   With a copy to:   Enbridge Energy
Partners, L.P.   C/O Enbridge Inc.   3000, 425-1st   Calgary, Alberta, Canada  
T2P 3L8   Attention:   Jonathan Rose     Treasurer   Telephone:   (403) 231-3924
  Facsimile:   (403) 231-4848   Electronic Mail:jonathan.rose@enbridge.com

 

Amended and Restated Intercompany Subordination Agreement